Case 5:20-cv-01388-LHK Document 15-4 Filed 06/02/20 Page 1 of 49




                EXHIBIT D
            Case
             Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument
                                    Document15-4
                                              66 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 2
                                                                     1 of
                                                                       of 49
                                                                          2



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for the Accused
     DONALD KOLLMAR
7
                                 UNITED STATES DISTRICT COURT
8

9                            NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                      Case No. 4:19-70677 MAG
12   IN THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                   NOTICE OF CORRECTED OPPOSITION
13                                    BRIEF
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             Case
              Case5:20-cv-01388-LHK
                   4:19-mj-70677-MAGDocument
                                     Document15-4
                                               66 Filed
                                                  Filed 06/02/20
                                                        12/12/19 Page
                                                                 Page 3
                                                                      2 of
                                                                        of 49
                                                                           2



1           Donald Kollmar, by and through his counsel, respectfully files the Corrected Brief in
2
     Opposition Certification of Extradition, attached hereto. The attached brief corrects several
3
     typographical errors.
4
                                                  Respectfully submitted,
5

6    DATED: December 12, 2019                     COLEMAN & BALOGH LLP

7                                                        /s/ E A Balogh
                                                  ETHAN A. BALOGH
8
                                                  235 Montgomery Street, Suite 1070
9                                                 San Francisco, CA 94104

10                                                Attorneys for Arrestee
                                                  DONALD KOLLMAR
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 41 of
                                                                        of 49
                                                                           46



     COLEMAN & BALOGH LLP
 1
     ETHAN A. BALOGH, No. 172224
 2   235 Montgomery Street, Suite 1070
     San Francisco, CA 94104
 3   Telephone: 415.391.0440
     Facsimile: 415.373.3901
 4
     eab@colemanbalogh.com
 5
     Attorneys for the Accused
 6   DONALD KOLLMAR
 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                              OAKLAND DIVISION
10                                    Case No. 4:19-70677 MAG
11   IN THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                   DONALD KOLLMAR’S CORRECTED BRIEF
12                                    IN OPPOSITION TO CERTIFICATION OF
                                      EXTRADITION
13
14                                            Date: January 16, 2020
                                              Time: 1:30 p.m.
15
                                              Before the Honorable Kandis A. Westmore
16                                            United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
               Case 4:19-mj-70677-MAG
               Case 5:20-cv-01388-LHK Document
                                      Document 15-4
                                               66-1 Filed
                                                    Filed 06/02/20
                                                          12/12/19 Page
                                                                   Page 52 of
                                                                           of 49
                                                                              46




 1                                                            TABLE OF CONTENTS
 2   PRELIMINARY STATEMENT ................................................................................................... 1
 3   OVERVIEW .................................................................................................................................. 1
 4   STATEMENT OF THE CASE...................................................................................................... 6
 5   A.        The Government arrested the accused on allegations of consensual sex obtained by false
 6             pretense. ............................................................................................................................. 6

 7   B.        The parties litigated bail, and Kollmar identified deficiencies in the Canadian
               Information and federal Complaint.................................................................................... 9
 8
     C.        The July 2019 extradition request, while relying on the same materials used to prepare
 9             the December 2018 Information, substantially changed the allegations to allege non-
10             consensual rape as opposed to rape by false pretenses. ................................................... 10

11
     APPLICABLE STANDARDS .................................................................................................... 11
12
     STATEMENT OF FACTS .......................................................................................................... 13
13
     A.        The complainant relied on a script when presenting her account. ................................... 13
14
     B.        The complainant’s account and the evidence that explains, negates and obliterates it. .. 14
15
               1.         Buffalo 1975 ........................................................................................................ 14
16
17             2.         The Students of Light home on Keele Street and Kollmar’s van ........................ 17

18             3.         Mother’s Day 1976 .............................................................................................. 19
19             4.         The United States travel ....................................................................................... 20
20             5.         The report to John Hanas ..................................................................................... 22
21
               6.         The complainant’s family calls off the wedding.................................................. 23
22
               7.         The relevant scientific literature supports the conclusion that the complainant has
23                        presented an account based on false memories at the direction of and to please
                          her parents and/or John Hanas. ............................................................................ 25
24
25   ARGUMENT ............................................................................................................................... 27
26
     A.        The Government has failed to establish dual criminality under the Treaty; at most, the
27             Court should address the forcible rape charge as a basis for extradition. ........................ 27

28
                                                                             I
               Case 4:19-mj-70677-MAG
               Case 5:20-cv-01388-LHK Document
                                      Document 15-4
                                               66-1 Filed
                                                    Filed 06/02/20
                                                          12/12/19 Page
                                                                   Page 63 of
                                                                           of 49
                                                                              46



     B.        The evidence in this matter demonstrates insufficient cause to conclude that Donald
 1
               Kolmar forcibly raped Baker. .......................................................................................... 31
 2
     C.        The Government may not extradite Kollmar based on the extreme passage of time and
 3             the prejudice he has suffered as a result........................................................................... 36
 4
     CONCLUSION ............................................................................................................................ 39
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                        II
               Case 4:19-mj-70677-MAG
               Case 5:20-cv-01388-LHK Document
                                      Document 15-4
                                               66-1 Filed
                                                    Filed 06/02/20
                                                          12/12/19 Page
                                                                   Page 74 of
                                                                           of 49
                                                                              46




 1                                                     TABLE OF AUTHORITIES
     Cases
 2
 3   Argento v. Jacobs, 176 F. Supp. 877 (N.D. Ohio 1959) .............................................................. 12

 4   Austin v. Healy, 5 F.3d 598 (2d Cir. 1993) .................................................................................. 12

 5   Beck v. Ohio, 379 U.S. 89 (1964) .......................................................................................... 11, 31
 6   Brady v. Maryland, 373 U.S. 83 (1963)....................................................................................... 15
 7
     Commonwealth v. Bethlehem, 391 Pa. Super 162 (1989) ............................................................ 38
 8
     Cucuzzella v. Keliikoa, 638 F.2d 105 (9th Cir. 1981)............................................................ 28, 29
 9
     Foster v. California, 394 U.S. 440 (1969) ..................................................................................... 8
10
     Freedman v. United States, 437 F. Supp. 1252 (N.D. Ga. 1977) ................................................ 12
11
12   Gill v. Imundi, 747 F. Supp. 1028 (S.D.N.Y. 1990) .................................................................... 12

13   Henry v. United States, 361 U.S. 98 (1959)................................................................................. 12

14   In re Lane, 135 U.S. 443 (1890) .................................................................................................... 8
15   In re Sindona, 450 F. Supp. 672 (S.D.N.Y. 1978) ....................................................................... 12
16   In the Matter of the Extradition of Sylvester, 2006 WL 6323514 (M.D. PA Feb. 14, 2006) 37, 38
17
     Manson v. Brathwaite, 432 U.S. 98 (1977) ................................................................................... 8
18
     McKenzie v. Lamb, 738 F.2d 1005 (9th Cir.1984)....................................................................... 12
19
     Mooney v. Holohan, 294 U.S. 103 (1935) ................................................................................... 15
20
21   People v. Crosby, 58 Cal.2d 713 (1962) ...................................................................................... 37

22   People v. Lopez, 52 Cal.App.4th 233 (1997) ............................................................................... 37

23   People v. McGee, 1 Cal.2d 611 (1934) ........................................................................................ 37
24   People v. Osband, 13 Cal. 4th 622 (1996) ..................................................................................... 8
25   Quinn v. Robinson, 783 F.2d 776 (9th Cir. 1986)........................................................................ 12
26
     R. v. MAURANTONIO, [1968] 2 C.C.C.115, 2 C.R.N.S.375 (Ont.C.A.) ...................................... 9
27
     Republic of France v. Moghadam, 617 F. Supp. 777 (N.D. Cal. 1985) ...................................... 13
28
                                                                      III
                Case 4:19-mj-70677-MAG
                Case 5:20-cv-01388-LHK Document
                                       Document 15-4
                                                66-1 Filed
                                                     Filed 06/02/20
                                                           12/12/19 Page
                                                                    Page 85 of
                                                                            of 49
                                                                               46



     Shapiro v. Ferrandina, 355 F. Supp. 563 (S.D.N.Y. 1973) ......................................... 5, 12, 13, 15
 1
 2   Simmons v. United States, 390 U.S. 377 (1968) ............................................................................ 8

 3   Theron v. United States, 832 F.2d 492 (9th Cir. 1987) .......................................................... 27, 28

 4   United States v. Cooper, 2014 WL 3784344 (N.D. Cal. 2014) ..................................................... 8
 5   United States v. Fowler, 439 F.2d 133 (9th Cir. 1971).................................................................. 9
 6
     United States v. Givens, 767 F.2d 574 (9th Cir. 1985) .................................................................. 9
 7
     United States v. Gomez-Mendez, 486 F.3d 599 (9th Cir. 2007) .................................................... 8
 8
     United States v. Lopez, 482 F.3d 1067 (9th Cir. 2007) .................................................... 11, 12, 31
 9
     United States v. Moss, 2014 WL 1349494 (N.D. Cal. 2014)......................................................... 8
10
11   United States v. Rodriguez-Gomez, 506 F.3d 738 (9th Cir. 2007) ................................................ 8

12   United States v. Smith, 790 F.2d 789 (9th Cir.1986) ................................................................... 12

13   United States v. Wathne, 2008 WL 4344112 (N.D. Cal. Sept. 22, 2008) .................................... 29
14   United States v. Wells, 519 U.S. 482 (1997)................................................................................ 27
15
16
     Statutes
17
     18 U.S.C. § 2244 .................................................................................................................... 28, 29
18
     18 U.S.C. § 3184 ............................................................................................................................ 1
19
     18 U.S.C. § 2243 .............................................................................................................. 28, 29, 30
20
21   Cal. Penal Code § 261.5 ......................................................................................................... 28, 30

22   Cal. Penal Code § 288 ............................................................................................................ 28, 30
23   Cal. Penal Code § 261 ...................................................................................................... 28, 30, 37
24   Crim. Code Canada § 143 .............................................................................................................. 7
25
     Crim. Code Canada § 146 .................................................................................................... 7, 9, 30
26
     Crim. Code Canada § 149 .............................................................................................................. 7
27
     Tackling Violent Crime Act, S.C. 2008 .................................................................................... 2, 30
28
                                                                          IV
                Case 4:19-mj-70677-MAG
                Case 5:20-cv-01388-LHK Document
                                       Document 15-4
                                                66-1 Filed
                                                     Filed 06/02/20
                                                           12/12/19 Page
                                                                    Page 96 of
                                                                            of 49
                                                                               46




 1
 2   Other Authorities

 3   1 Witkin & Epstein, Cal. Criminal Law (2d ed. 1988) § 368, p. 421 .......................................... 37

 4   CALJIC 10.00 .............................................................................................................................. 30
 5   Canadian Charter of Rights and Freedoms .................................................................................. 36
 6
     Clancy, S. (2005). Abducted: How People Come to Believe They Were Abducted by Aliens.
 7          Harvard University Press ................................................................................................. 25

 8   Crombag, H. F. M., Wagenaar, W. A. , Van Koppen, P. J. (1996), Crashing Memories and the
           Problem of Source Monitoring, Applied Cognitive Psychology ..................................... 25
 9
     Davis, D. & Loftus, E.F. (2007), Internal and External Sources of Misinformation in Adult
10
            Witness Memory ............................................................................................................... 26
11
     Extradition Treaty, Canada-U.S., Mar. 22, 1976 ....................................................... 28, 36, 37, 38
12
     Gudjonsson, G. H.; Sigurdsson, J. F.; Sigurdardottir, A. S.; Steinthorsson, H.; Sigurdardottir, V.
13         M. (2014), The Role of Memory Distrust in Cases of Internalized False Confession,
14         Applied Cognitive Psychology ........................................................................................ 25

15   Henkel, L. A.; Coffman, K. J. (2004), Memory Distortions in Coerced False Confessions: A
           Source Monitoring Framework Analysis, Applied Cognitive Psychology...................... 25
16
     Jelicic, M., Smeets, T., Peters, M. J. V., Candel, I., Horselenberg, R., & Merckelbach, H.
17            (2006), Assassination of a Controversial Politician: Remembering Details from Another
18            Non-Existent Film, Applied Cognitive Psychology ......................................................... 25

19   Kassin, S. M. (2007), Internalized False Confessions................................................................. 25

20   Laney, C., & Takarangi, M. K. T. (2013), False Memories for Aggressive Acts, Acta
            Psychologica .................................................................................................................... 26
21
22   Leding, J. K. (2012), False Memories and Persuasion Strategies, Review of General
            Psychology ....................................................................................................................... 26
23
     Loftus, E. F. & Davis, D. (2006), Recovered Memories, Annual Review of Clinical Psychology
24           .......................................................................................................................................... 26
25   Loftus, E. F., & Ketcham, K. (1994), The Myth of Repressed Memory: False Memories and
26           Allegations of Sexual Abuse, St. Martin’s Griffin............................................................ 25

27   Loftus, E. F., & Ketcham, K. (1994), The Myth of Repressed Memory: False Memories and
             Allegations of Sexual Abuse. St. Martin’s Griffin............................................................ 25
28
                                                                              V
               Case
               Case 5:20-cv-01388-LHK
                    4:19-mj-70677-MAG Document
                                       Document15-4
                                                66-1 Filed
                                                      Filed06/02/20
                                                            12/12/19 Page
                                                                      Page10 of 46
                                                                           7 of 49




     Loftus, E. F.; Cahill, L. (2007), Memory Distortion: From Misinformation to Rich False
 1
             Memory ............................................................................................................................ 26
 2
     M.P. Toglia, J.D. Read, D.F. Ross, & R.C.L. Lindsay (Eds), Handbook of Eyewitness
 3         Psychology (Vol l), Memory for Events, Mahwah, NJ: Erlbaum ..................................... 26
 4   Nairne, J. S. (Ed), The Foundations of Remembering: Essays in Honor of Henry L. Roediger, III
            New York, NY, US: Psychology Press ............................................................................ 26
 5
 6   Nash, R. A., Wheeler, R. L., & Hope, L. (2014), On the Persuadability of Memory: Is
            Changing People’s Memories No More Than Changing Their Minds? British Journal of
 7          Psychology ....................................................................................................................... 26
 8   Ofshe, R. (1994), Making Monsters, Scribner ............................................................................. 25
 9
     Ost, J., Vrij, A., Costall, A., & Bull, R. (2002), Crashing Memories and Reality Monitoring:
10            Distinguishing Between Perceptions, Imaginations and ‘False Memories’, Applied
              Cognitive Psychology ...................................................................................................... 25
11
     Patihis, L., Frenda, S. J., LePort, A. K. R., Petersen, N., et al (2010), False Memories in Highly
12           Superior Autobiographical Memory Individuals, Proceedings of the National Academy
13           of Sciences ....................................................................................................................... 26

14   Shaw, J. & Porter, S. (2015), Constructing Rich False Memories of Committing Crime,
            Psychological Science ...................................................................................................... 25
15
     Toglia, M. P., Read, J. D., Ross, D. F., Lindsay, R. C. L. (Eds), The Handbook of Eyewitness
16           Psychology, Vol I: Memory for Events, Mahwah, NJ, US: Lawrence Erlbaum Associates
17           Publishers ......................................................................................................................... 25

18
19   Rules
20   Fed. R. Evid. 801 ......................................................................................................................... 15
21
22
23
24
25
26
27
28
                                                                          VI
            Case
            Case 5:20-cv-01388-LHK
                 4:19-mj-70677-MAG Document
                                    Document15-4
                                             66-1 Filed
                                                   Filed06/02/20
                                                         12/12/19 Page
                                                                   Page11 of 46
                                                                        8 of 49




 1                                       PRELIMINARY STATEMENT
 2          Donald Kollmar, by and through his counsel, respectfully opposes the Government’s
 3   request for extradition. See ECF 1 & 39. Based on the applicable treaties between the United
 4   States and Canada, the United States Constitution, 18 U.S.C. § 3184, and the authorities,
 5   evidence, and argument presented herein and herewith, including the Declarations of Ethan A.
 6   Balogh, Brian Greenspan, Thomas Klatt, Marie Louise Kollmar-Stienen, Helen Harrington,
 7   Stanford Harrington, Lynn Nelson, Richard Kollmar, Allan Ajaya, Donna Barnett, Marilyn
 8   Clements, Charles Crook, Deborah Dutton, Kathleen Faith, Ellen Fietz-Hall, Helen Gabel, Mary
 9   Beth Gwynn, Carl Hall, Bonnie Johnson, Paul Karasik, Jeffrey Masters, Linda Mayo Willis,
10   Roberto Moreno, Philip Notermann, M’Lisse Ramsey, Peter Reynolds, James Rudd, Lane
11   Schulz, Vittoria Segalla, Nancy Solomon, Donna Sternberg, Thomas Tryforos, Maxine Weiner,
12   and Rhonda Whetstine, the Court should deny the Government’s application for the extradition
13   of Donald Kollmar.
14                                                 OVERVIEW
15          This extradition case involves serious allegations of sexual assault upon B.B. (“Bonnie
16   Baker”)1 purportedly committed by Donald Kollmar more than 40 years ago. In cases with
17   inflammatory allegations, it is often difficult to avoid an emotional view of the case. But it is
18   precisely in those types of cases where the Court’s focused and dispassionate attention are
19   needed most.
20          As originally presented, see ECF 1, this case offered allegations worthy of skepticism
21   based on their vintage, and the lack of a clear and sensible explanation for the delay in
22   reporting. The Canadians’ account was likewise suspect for repeating allegations, as the
23   Government explained, from a complainant who had claimed to have been brainwashed for
24   years by a cult that (1) Kollmar had left in June 1979 and (2) her parents then joined in 1980
25   when they moved to Toronto. It was during those later years that the complainant “related the
26   sexual abuse and the severity of the mental abuse she endured to [John] Hanas and several of
27
            1
               Consistent with the Court’s Order forbidding the accused from naming his accuser in
28   his filings, ECF 57, we apply the pseudonym “Bonnie Baker” to the complainant.
                                                     1
            Case
            Case 5:20-cv-01388-LHK
                 4:19-mj-70677-MAG Document
                                    Document15-4
                                             66-1 Filed
                                                   Filed06/02/20
                                                         12/12/19 Page
                                                                   Page12 of 46
                                                                        9 of 49




 1   his advisors.” ECF 22 at 4:12-13.2 Even then, without genuine explanation, the complainant
 2   delayed reporting for six years after she left that organization, even though she claimed she
 3   feared at all times for the children left under the cult’s powers, as well as those subject to
 4   Kollmar’s alleged (non-existent) compound in the Catskill Mountains of New York. See ECF
 5   55 at 70-74. Yet, despite this grave fear for the children, Baker did nothing for years on end.
 6          Canada’s presentation has only degraded since then. At this stage, the allegations have
 7   changed considerably: while Canada relied on Baker’s 1997 accounts to set forth sexual assault
 8   allegations arising from consensual sex, Canada has since reversed ground and now asserts that
 9   those same 1997 accounts now establish nonconsensual sex. The need for considered scrutiny
10   under these circumstances is thus even plainer.3 When a reasoned view of the facts and law is
11   undertaken, it becomes clear that the Court should reject the Government’s request for
12   extradition on the merits of the Canadians’ revised allegations.
13
14          2
               The quoted language raises questions about the veracity Government’s representations
15   in this case. In July, see ECF 40, the Government represented that it did not possess the
     complainant’s direct accounts and that it didn’t “even know if the Canadians would release
16   those statements to us.” Audio Record at 29:35. But in May, the Government paraphrased and
17   quoted the complainant’s witness statement: Baker claimed that “over a period of several years,
     I related to John Hanas and several of his right-hand advisors, the sexual abuse” alleged. ECF
18   55 at 156; compare ECF 22 at 4:12-13 (“The victim advised that slowly, over a period of
     ‘several years,’ she related the sexual abuse and the severity of the mental abuse she endured to
19   Hanas and several of his advisors”). How could the Government quote from Baker’s statement
20   in May when it denied possessing it in July? This record suggests strongly that the Government
     was not truthful with the Court and the accused.
21
            3
              Until 2008, the age of consent in Canada was 14 years old. See the Tackling Violent
22   Crime Act, S.C. 2008, c. 6, s. 13. As a result, consensual sexual activities between the accused
23   and the complainant after October 13, 1976 were lawful under Canadian law. In any case, the
     Canadians have abandoned the allegations of statutory rape, as the Government has expressly
24   conceded. ECF 39 at 2 & n.4; see also ECF 39-1 at 6, 31. And as the Canadian’s expert
     witness has explained, its allegations address sexual assault obtained by force and threats, and
25   without consent, and that its allegations do not turn on lack of consent due to incapacity, viz.,
26   based on the complainant’s age. ECF 39-1 at 8-15. (We cite to the numbers on the bottom of
     the Government’s memorandum of law with respect to ECF 39, and we cite to the ECF-
27   generated page numbers with respect to ECF 39-1 and ECF 55.) As a result, the complainant’s
     age is not germane to the Court’s analysis of the Canadian’s allegations.
28
                                                       2
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 13
                                                                     10 of
                                                                        of 49
                                                                           46




 1          In brief, the complainant said that in or around 1985, the leader of the Students of
 2   Light—John Hanas—told her parents that Donald Kollmar was in Toronto, and that Kollmar
 3   presented a threat to Hanas and his group, including the Baker family. See ECF 55 at 156.4 To
 4   protect them all, Hanas pressed the Bakers to have the complainant raise allegations of sexual
 5   abuse against Kollmar. See ECF 55 at 64-70 & 156. Hanas further urged the Bakers to threaten
 6   Kollmar with prosecution unless Kollmar stayed away from Hanas and his followers. See ECF
 7   55 at 64-70 & 156.
 8          Up until this moment, the complainant had never claimed to any person, including her
 9   parents and her sisters, that she had been sexually abused by Donald Kollmar. It was only in
10   response to this call for help from the cult leader that the complainant raised allegations of
11   sexual abuse. See ECF 55 at 64-70 & 156. As will be shown, the vast scientific literature
12   demonstrates that this circumstance falls squarely within the type of suggestibility that leads to
13   false reports of sexual abuse and assault: an authority figure providing an account, of extreme
14   importance, for the witness to adopt.
15          The complainant and her family complied with Hanas’s request for help. Baker reported
16   that her father did as Hanas directed: he called Kollmar, accused Kollmar of sexual abuse, and
17   threatened prosecution if Kollmar troubled Hanas or the group. ECF 55 at 68-69. The
18   complainant further explained that the threat worked, and they “never heard from Donald
19   Kollmar again, so I, until now, never [had to] come forward with this.” ECF 55 at 69. In other
20   words, although being told that his daughter endured years of sexual assault by the accused, he
21   was only interested in threatening Kollmar to stay away from the cult and its members, and her
22   father did not take any action to alert the authorities. See id.
23          The complainant then explained that for the next six years, until 1991, she and her
24   family remained in the group under John Hanas’s tutelage. See id. During those six years, the
25   complainant discussed with Hanas and his advisors the long abuse she claimed Kollmar
26
            4
27            Kollmar had left the group six years earlier, and had not been in contact with the
     complainant or her family thereafter; in contrast, after Kollmar left the group in 1979, Baker
28   and her family moved to Toronto and joined the group in 1980. See ECF 55 at 62-78.
                                                      3
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 14
                                                                     11 of
                                                                        of 49
                                                                           46




 1   committed. See id.; see also ECF 22 at 4:12-13. At this time, the complainant understood that
 2   Hanas considered Kollmar his enemy, and that Hanas, as cult leader, was a great and powerful
 3   man. (Robert Mason Pollock, in his book about the Students of Light, confirms that Hanas
 4   learned through a shaman that he (Hanas) was, in fact, Jesus Christ himself, returned to earth.
 5   See Balogh Decl. Ex. A at 100; see also id., at 107-08, 144.)
 6          But even after freeing herself of Hanas and his group, the complainant neither went to
 7   the authorities nor sought counseling or professional treatment for what occurred. Instead,
 8   beginning in February 1996, she prepared a 12-page single-spaced typed account of her “years”
 9   with Don Kollmar. While Baker claims she wrote this account herself, the verbiage and details
10   of the written account do not mesh with the verbal account she provided in February 1997, and
11   suggests strongly that her claim of writing it herself is false. Tellingly, when the investigating
12   detectives asked Baker directly if she prepared the written statement by herself, she replied
13   “This – no, this ...” before being cut off. ECF 55 at 136. In any case, Baker then used that
14   written account as a script to finally raise serious, conflicted, and suspicious allegations against
15   Don Kollmar.
16          As shall be detailed below, her account is improbable, often vague, and explained away,
17   negated, and obliterated by a wealth of unimpeachable evidence. In those claims, Baker alleged
18   marathon molestation sessions, including while she drove a van, at age 14 (without any apparent
19   training or driving experience), across the highways of the United States, and she also alleged
20   marathon masturbation sessions, lasting several hours. See e.g., id., at 37, 66. Baker also
21   claims that the accused accomplished this perfidy under the noses of a house full of people,
22   while providing a simultaneous contrary account that the adults in that home berated her for
23   taking up so much of Kollmar’s time and attention. See ECF 55 at 149. Her extraordinary
24   account included the scene of her barefoot, running away from a rest stop that contained no
25   other people and no telephones, and wasn’t even on a highway, and during her eight-hour
26   journey on a South Carolina highway, she could not find any people, any cars or any phones.
27
28
                                                       4
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 15
                                                                     12 of
                                                                        of 49
                                                                           46




 1   See id., at 58-61 & 154.5 And her rape allegations likewise appear confabulated: they didn’t
 2   really have sex, rather, she alleged (literally) it was “just the tip” so as to ensure her continued
 3   virginity.
 4           Indeed, this case conjures eerily the wildly inaccurate and unfortunate McMartin
 5   scandal, that arose from a panicked fear of sexual cults that arose in the 1980s, just as Baker’s
 6   memory was being refreshed by Hanas. See ECF 55 at 65-70 & 155-56; see also ECF 55 at 157
 7   (describing concerns about Hanas’s cult and the danger it presented to children).6 It is for good
 8   reason that the complainant recognized, and repeatedly so, that her account is “insane” and
 9   presents utter “insanity.” See e.g., ECF 55 at 26, 26, 38, 69, 75, 130.
10           These characteristics of Baker’s account—vagueness and improbability—themselves
11   support negation of the Government’s attempted probable cause showing. See Shapiro v.
12   Ferrandina, 355 F. Supp. 563, 572 (S.D.N.Y. 1973), modified on other grounds, 478 F.2d 894
13   (2d Cir.), cert. dism’d, 414 U.S. 884 (1973) (in extradition case, “improbability or vagueness of
14   the testimony may destroy the probability of guilt”).7
15           And when the complainant made clear allegations, the available evidence explains,
16   negates, and obliterates her claims. For example, Baker first hinged her account on a critical
17   trip to the accused’s parents’ home in Buffalo in March 1975, where she claimed the abuse
18   began. See ECF 55 at 28-29. But the available evidence, including the accused’s passport,
19   proves that Kollmar took no such trip in March 1975 or March 1976, and that his parents didn’t
20   even purchase and move into that home until the summer of 1976.
21
             5
               Common knowledge establishes that rest stops are on the main highways (that’s why
22   they’re rest stops) and South Carolina rest stops are equipped with public telephones. See
23   http://southcarolinarestareas.com. (“There are 53 rest areas at 35 sites along South Carolina's
     interstate highways which are generally located about 45 minutes traveling time apart. South
24   Carolina rest areas provide restrooms, picnic areas (in most locations), pet walk areas,
     telephones and vending machines”).
25
             6
26               See https://en.wikipedia.org/wiki/McMartin_preschool_trial
             7
27           The Government agrees that this Court should follow Shapiro as persuasive authority.
     ECF 39 at 5:19-22.
28
                                                       5
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 16
                                                                     13 of
                                                                        of 49
                                                                           46




 1          Likewise, Baker then claims that she and the accused engaged in a host of sexual
 2   activity at the SOL Keele Street property in 1975 and 1976. See ECF 55 at 148-51. But the
 3   SOL did not acquire the Keele Street home until 1977. Klatt Decl. ¶ 10 & Ex. A. Similarly, the
 4   complainant contended that she travelled consistently and repeatedly with the accused from
 5   1976 through 1979. ECF 55 at 149-50. But the people that saw Kollmar regularly and
 6   continuously during his travels during those years—Henry Hall, Stanley North, Robin Harman,
 7   and Gary Stuber—have stated that the complainant was not with Kollmar at all during those
 8   periods. Klatt Decl. ¶¶ 4-7. And there’s much more. See infra.
 9          Once the totality of the evidence is considered, it will become clear that the Canadians
10   have provided insufficient evidence to support their and the Government’s burden in this case.
11          Finally, Kollmar will demonstrate that under the applicable Treaty, the lengthy delay in
12   reporting and the lengthy delay on commencing these proceedings disqualify him from being
13   extradited on these allegations. See Greenspan Decl. The Government’s request for extradition
14   now, 40 years later, after critical witnesses have died or lost their memory, and critical
15   exonerating evidence has been lost, is fundamentally unfair and would violate the accused’s
16   rights under the Treaty and under the United States Constitution. Indeed, as shall be shown,
17   California law and Article 10(1) proscribe extradition under these circumstances. These
18   independent showings provide further bases for denying extradition.
19          At bottom, United States citizen Don Kollmar is innocent of these charges. Careful
20   review of the complainant’s account reflects an improbable and fantastical tale, explained and
21   negated on all key claims, that is not worthy of belief and is insufficient to sustain the
22   Government’s burden. The Court should deny the Government’s request for extradition.
23
                                          STATEMENT OF THE CASE
24   A.     The Government arrested the accused on allegations of consensual sex obtained by
25          false pretense.
            The Government arrested Kollmar on May 3, 2019, pursuant to a criminal complaint,
26
     sworn on May 1, 2019, seeking his provisional arrest pending a formal request for extradition
27
     by the Canadian Government. ECF 1 at 2 (¶ 3), ECF 6. The Complaint identified three alleged
28
                                                       6
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 17
                                                                     14 of
                                                                        of 49
                                                                           46




 1   crimes as established by the Criminal Code of Canada (“CCC”): “one count of Indecent Assault
 2   on a Female, in violation of CCC § 149 (‘Count 1’); one count of Rape, in violation of CCC §
 3   143(b)(iii) (‘Count 2’); and one count of Rape of A Female, in violation of CCC § 146(2)
 4   (‘Count 3’).” ECF 1 ¶ 6.
 5          In sum, the Complaint asserted that 44 years ago, in 1975, the accused touched
 6   complainant’s genitals, then aged 12 or 13, and digitally penetrated her. Id. ¶ 7(c). The
 7   Complaint also alleged that 42 years ago, on Mother’s Day weekend 1977, the accused “placed
 8   part of his penis inside [Baker]’s vagina” when she was aged 14. Id. ¶ 7(d).
 9          The Complaint did not allege that this conduct was accomplished by force or violence,
10   or by the threat of force of violence. ECF 1. In fact, the Complaint did not allege any violence;
11   it instead grounded its charges on allegations of consensual activities secured by false
12   pretenses.8 Specifically, the Complaint recited that during this time period, Baker and her
13   family belonged to a religious group named “Students of Light” and that Baker “felt that she
14   was ‘chosen by God to be with [the accused].’” Id. §§ 7(a) & 7(e). The Complaint additionally
15   asserted that Kollmar had told Baker “that he intended to marry her when she turned (16)[,]”
16   and as a result, “[she] felt that it was her ‘responsibility’ and ‘honour to be with him, and
17   married to him.’” Id. The Complaint was expressly grounded on consensual sex and touching
18   ////
19   ////
20          8
               The pre-2019 Canadian Informations were expressly grounded on allegations of rape
21   with consent “obtained by false and fraudulent representations as to the nature and quality of the
     act” as opposed to non-consensual sex obtained by threats of force or violence. See ECF 1 ¶ 6
22   (citing CCC § 143(b)(iii)). The Government’s early filings have confirmed this fact. ECF 11 at
23   3:2-3 (arguing that Kollmar pursued a “sex, under the clock of God, to deceive the victim into
     believing this was valid”); see also id. at 3-4 (arguing that the Complaint established that the
24   accused “used false and fraudulent pretenses to obtain sex from [Baker] as required in Counts
     One and Two” of the December 2018 Information) (we cite to the page numbers from the MPA
25   (not the ECF-generated page numbers) for ECF 9 & 11.) These concessions make sense: plain
26   as day, the 1997 warrant that alleged as the violation “sexual intercourse . . . [upon] consent
     [that] was obtained by false and fraudulent representations as to the nature and quality of the
27   act[.]” ECF 22 Attachment A; see also ECF 39-1 at 38-40 & 45-48 (warrants alleging identical
     charges on November 28, 2018, and December 24, 2018).
28
                                                      7
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 18
                                                                     15 of
                                                                        of 49
                                                                           46




 1   obtained by false pretenses (Counts One and Two), and statutory rape (Count Three), as
 2   opposed to common law rape, viz. forcible rape. 9
 3          According to the Complaint, Kollmar didn’t marry Baker, and “[w]hen she was sixteen
 4   (16) years old, [viz., in 1979, see ECF 1 ¶ 7(a),] [she] reported Kollmar’s behavior to her
 5   parents.” Id. ¶ 7(f). The Complaint then alleged that after consulting an attorney, she and her
 6   parents decided not to lodge a formal complaint. Id. The Complaint further alleged that in
 7   1997, 20 years after those alleged events, Baker made a “statement to Canadian authorities[,]”
 8   and that statement resulted in an initial arrest warrant. Id. ¶ 7(e).10 Twenty years after that, in
 9   July 2017, the Complaint alleged that Canadian law enforcement “observed a photograph of a
10   man named Don Kollmar” on the internet, and Baker “identified the individual in the
11   photograph as that of the man who had sexually assaulted her as a child.” Id. ¶ 7(f)*. 11
12
            9
               The crime of “rape” refers to the common law crime of engaging in sexual activity
13   with another by violence and against the will of the other party. See In re Lane, 135 U.S. 443,
14   448 (1890). The Complaint did not make out such a claim of rape. See ECF 1. Rather, Count
     Three attempted to make out a claim of statutory rape. See United States v. Rodriguez-Gomez,
15   506 F.3d 738, 741 (9th Cir. 2007) (“‘Statutory rape’ is commonly understood to be the offense
     of unlawful sexual intercourse with a minor.” (quoting People v. Osband, 13 Cal.4th 622, 55
16   Cal.Rptr.2d 26, 919 P.2d 640, 712 (1996)); United States v. Gomez-Mendez, 486 F.3d 599, 603
17   (9th Cir. 2007) (“The term ‘statutory rape’ is ordinarily, contemporarily, and commonly
     understood to mean the unlawful sexual intercourse with a minor under the age of consent
18   specified by state statute.”)
19          10
                It appears that the Complaint intended to label this subparagraph as 7(g), because
20   following subparagraphs 7(e) and 7(f), the Complaint then labels the next two subparagraphs
     7(e) and 7(f) for the second time. Going forward, we will mark the second iterations of
21   subparagraphs 7(e) and 7(f) with an asterisk (*) to identify them as the second of the two
     identically-labeled subparagraphs.
22
            11
23              The use of a single photograph to obtain an identification is unduly suggestive and
     improper. See United States v. Cooper, 2014 WL 3784344, *6 (N.D. Cal. 2014); United States
24   v. Moss, 2014 WL 1349494, *2 (N.D. Cal. 2014) (Hamilton, J.) (“Defendant has demonstrated
     that the single photo show-up, rather than an array of other various people, was both suggestive
25   and unnecessary.”). Indeed, the Supreme Court has long held that “identifications arising from
26   single-photograph displays may be viewed in general with suspicion,” Manson v. Brathwaite,
     432 U.S. 98, 116 (1977), and that “the practice of showing suspects singly to persons for the
27   purpose of identification, and not as part of a lineup, has been widely condemned.” Foster v.
     California, 394 U.S. 440, 443 (1969) (quotation marks and brackets omitted). See also
28   Simmons v. United States, 390 U.S. 377, 383 (1968) (holding that the danger of
                                                        8
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-4
                                           66-1 Filed
                                                Filed 06/02/20
                                                      12/12/19 Page
                                                               Page 19
                                                                    16 of
                                                                       of 49
                                                                          46




 1          Finally, Count Three charged that on some unknown date between 1974 and 1977,
 2   Kollmar allegedly committed statutory rape, in violation of CCC § 146(2). ECF 1 ¶ 6.12 .
 3   B.     The parties litigated bail, and Kollmar identified deficiencies in the Canadian
            Information and federal Complaint.
 4
            Following his arrest, the parties litigated Kollmar’s application for bail. See ECF 4, 9,
 5
     11, 13-14, 22-24, & 27-30. During that litigation, Kollmar identified multiple deficiencies in
 6
     the Government’s pursuit of a provisional warrant based on the December 2018 Canadian
 7
     Information, including:
 8
            ●       The Information’s and the Complaint’s failure to plead
 9
                    sufficiently “false and fraudulent representations as to the nature
10                  and quality of the act” to support rape by false pretenses because a
                    promise to marry did not suffice. See ECF 9 at 5 (citing R. v.
11                  Maurantonio, [1968] 2 C.C.C.115, 2 C.R.N.S.375 (Ont.C.A.)
                    (holding that in determining the question of obtaining consent by
12
                    false and fraudulent representations the phrase ‘nature and quality
13                  of the act’ should be interpreted to encompass the surrounding
                    circumstances which give meaning to the particular physical
14                  activity in question; and accordingly where the complainants
                    consented to a medical examination by the accused who had
15
                    falsely held himself out to be a doctor, they were subjected to
16                  something entirely different from that to which they had
                    consented). ECF 9 at 5:9-20;
17
            ●       Canada’s inability to establish dual criminality for the alleged
18
                    crime of rape by false pretenses. See ECF 9 at 6:1-3; 9:21-11:7 &
19                  n.7.13

20
     misidentification is “increased if the police display to the witness only the picture of a single
21   individual who generally resembles the person he saw”). The Ninth Circuit is in accord. See
     United States v. Givens, 767 F.2d 574, 581 (9th Cir. 1985) (“Showing a witness a single
22   photograph which potentially suggests an identification desired by law enforcement officials is
23   improper conduct which we do not condone.”) (emphases added); United States v. Fowler, 439
     F.2d 133, 134 (9th Cir. 1971) (“[W]e are convinced that the use of a single photograph under
24   these circumstances was so impermissibly suggestive as to give rise to a very substantial
     likelihood of irreparable misidentification.”) (quotation marks omitted).
25
            12
26           As the Government concedes, ECF 39 at 2 & n.4, the Canadians have since
     abandoned the statutory rape allegation, and no such allegation remains in this case.
27
            13
               Notably, Kollmar also challenged that the Government could not establish dual
28   criminality for the statutory rape allegation either, see ECF 9 at 11:8-17. Although the
                                                       9
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 20
                                                                     17 of
                                                                        of 49
                                                                           46




 1
            Thereafter, following Kollmar’s admission to bail, the Canadian authorities—while
 2
     relying on the identical source material from 1997—amended the allegations substantially.
 3
     C.     The July 2019 extradition request, while relying on the same materials used to
 4          prepare the December 2018 Information, substantially changed the allegations to
            allege non-consensual rape as opposed to rape by false pretenses.
 5
            Faced with dispositive challenges to Counts One and Two, the prosecution changed
 6
     course. On July 10, the Government filed its Canada’s request for extradition in which
 7
     presented wholly new allegations, and jettisoned one (the statutory rape charge). ECF 39.
 8
            The new June 2019 allegations are as follows:
 9
10                  COUNT 1

11                  Don Kollmar, between the 1st day of January in the year 1975 and
                    the 31st day of December in the year 1979 at the City of Toronto
12
                    in the Toronto Region did indecently assault [B.B.], a female
13                  person, contrary to Section 149 of the Criminal Code of Canada.

14                  COUNT 2
15
                    AND FURTHER THAT Don Kollmar, between the 1st day of
16                  January in the year 1975 and the 31st day of December in the year
                    1979 at the City of Toronto in the Toronto Region did rape [B.B.],
17                  contrary to section 144 of the Criminal Code of Canada.
18   ECF 39-1 at 52.
19          The factual content of the new allegations is set forth in the Affidavit of Detective
20   Constable Robert Speakman. ECF 39-1 at 23-65. Therein, Speakman declared that Baker, on
21   February 25, 1997, provided a statement to the Canadian authorities and that statement was
22   preserved by audio-video recording. ECF 39-1 at 24 ¶ 4. Speakman also revealed that in
23   February 1997, Baker also provided a written account she had prepared in advance of her
24   interview. Id. Speakman has admitted that he then crafted a narrative from selected portions of
25   those statements. Id. Also by his own admission, Speakman’s narrative does not further
26
     Government disputed that argument, see ECF 11 at 5:12-20, it neither disputed the lack of dual
27   criminality for the crime of rape by false pretenses nor identified any analog offense (federal or
     state). In sum, the Government essentially conceded the issue.
28
                                                     10
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 21
                                                                     18 of
                                                                        of 49
                                                                           46




 1   identify the specific source of the statements included within the narrative, and does not
 2   establish his narrative is complete. Id.; see also ECF 39-1 at 23-65. In addition, the Canadians
 3   possess a March 1997 written account from Baker’s father, but they have not produced it. See
 4   ECF 48.
 5          As explained by the Canadian prosecutor, the new 2019 Information charges the accused
 6   in Count Two with rape, under three theories: (1) sexual intercourse with rape obtained with
 7   consent because the accused’s “abusive and controlling behaviour and his position of authority
 8   over the complainant” vitiated consent, ECF 39-1 at 9, and (2) sexual intercourse where consent
 9   was either “(i) extorted by threats or fear of bodily harm[,] or . . . (iii) obtained by false and
10   fraudulent representations as to the nature and quality of the act.” ECF 39-1 at 9-10.
11          In addition, the Canadian prosecutor explains that Count One, indecent sexual assault, is
12   essentially the same: rather than proscribe intercourse in these circumstances, the statute reaches
13   indecent touching obtained without consent, and applying the same definition of consent. ECF
14   39-1 at 12-14 (“Consent for the purpose of indecent assault is the same as for the offence of rape, as
15   discussed above.”).

16          Thereafter, the Court ordered discovery, see ECF 48, and the Government produced
17   Baker’s written and video-recorded accounts. ECF 55, 56 & 62.14
18                                         APPLICABLE STANDARDS
19          The Government first bears the burden of proving that the evidence presented by the
20   Canadian authorities establishes probable cause under American standards. While a probable
21   cause finding is not the highest burden of proof, it nonetheless requires this Court to exercise
22   “reasonable caution” when evaluating the complainant’s account. United States v. Lopez, 482
23   F.3d 1067, 1072 (9th Cir. 2007), Beck v. Ohio, 379 U.S. 89, 91 (1964). Under this prism of
24   “reasonable caution,” the Court must determine if “the totality of circumstances” demonstrate to
25   “a prudent person” that there exists “a fair probability that [the defendant] . . . committed [the
26
            14
27            The transcript provided at ECF 55 is mostly correct, but with one glaring error: when
     the complainant refers to “aura balancing” the Government mis-transcribed it as “oral
28   balancing.”
                                                    11
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 22
                                                                     19 of
                                                                        of 49
                                                                           46




 1   alleged] crime.” United States v. Smith, 790 F.2d 789, 792 (9th Cir.1986). “While conclusive
 2   evidence of guilt is of course not necessary under this standard to establish probable cause,
 3   ‘[m]ere suspicion, common rumor, or even strong reason to suspect are not enough.’” Lopez,
 4   482 F.3d at 1072 (quoting McKenzie v. Lamb, 738 F.2d 1005, 1008 (9th Cir.1984) (citing Henry
 5   v. United States, 361 U.S. 98, 101, (1959))) (parallel citation omitted).
 6          In contrast, the Government incorrectly suggests that the probable cause analysis
 7   amounts to little more than blind acceptance of the complainant’s account. See ECF 39 at 15-
 8   16. But the law of this Circuit is clear: this Court is entrusted with evaluating carefully the
 9   credibility of the complainant’s account to determine, in light of all of the evidence, whether the
10   Government has established probable cause. Quinn v. Robinson, 783 F.2d 776, 815 (9th Cir.
11   1986), cert. denied, 479 U.S. 882 (1986) (“The credibility of witnesses and the weight to be
12   accorded their testimony is solely within the province of the extradition magistrate.”). This
13   standard also applies in the Second Circuit. See Austin v. Healy, 5 F.3d 598, 605 (2d Cir. 1993)
14   (finding probable cause in extradition case because “there’s a level of consistency among those
15   affidavits that comes from several different quarters that the Court believes renders that
16   information reliable”), cert. denied, 510 U.S. 1165 (1994); Shapiro, 355 F. Supp. at 572 (in an
17   extradition case, “improbability or vagueness of the testimony may destroy the probability of
18   guilt”); Gill v. Imundi, 747 F. Supp. 1028, 1041 (S.D.N.Y. 1990) (extradition magistrate has
19   latitude in assessing credibility and is not strictly bound by face of government’s affidavits); see
20   also Argento v. Jacobs, 176 F. Supp. 877, 883 (N.D. Ohio 1959) (“the Court must scrutinize the
21   evidence carefully” in an extradition case); Freedman v. United States, 437 F. Supp. 1252, 1265
22   (N.D. Ga. 1977) (extradition magistrate “should involve himself in a determination as to the
23   reliability of the affidavits presented and not merely blindly believe such statements”).
24          In addition, the accused is entitled to explain the Government’s evidence, and to produce
25   evidence to explain, negate and/or obliterate the attempted probable cause showing. See e.g., In
26   re Sindona, 450 F. Supp. 672, 685 (S.D.N.Y. 1978) (“In admitting ‘explanatory evidence,’ the
27   intention is to afford an accused person the opportunity to present reasonably clear-cut proof
28   which would be of limited scope and have some reasonable chance of negating a showing of
                                                      12
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 23
                                                                     20 of
                                                                        of 49
                                                                           46




 1   probable cause.”); Shapiro, 355 F. Supp. at 572; Republic of France v. Moghadam, 617 F. Supp.
 2   777, 782-84 (N.D. Cal. 1985) (finding that the defendant’s evidence “negate[d] the only evidence of
 3   probable cause”).
 4                                          STATEMENT OF FACTS
 5   A.     The complainant relied on a script when presenting her account.

 6          Before presenting the complainant’s allegations, it’s important to note that she came to

 7   her February 25, 1997 interview armed with a 12-page, single-spaced typed account dated one

 8   year earlier, February 20, 1996. ECF 55 at 8 ¶ 6 & 146-157. She claims that this written

 9   account was lifted from “her own personal records, similar to a diary,” id., at 8 ¶ 6, but she

10   never produced any such alleged corroboration, nor did the interviewing detectives follow up.

11   And when asked if this written account was prepared solely by her, she essentially denied it

12   when she started to say, “this, no” but was then cut off. ECF 55 at 136.

13          In any case, as reflected in her 1997 recorded statement, Baker couldn’t remember

14   clearly, and couldn’t conjure clearly those events in her mind’s eyes, and instead relied on and

15   referred repeatedly to her script during her interview. See e.g., ECF 55 at 20, 27, 48, 62. This

16   is so because they’re not based on true memories, but arise from the events John Hanas

17   provided to her so that she could falsely accuse Don Kollmar. The need for a script itself raises

18   genuine doubt on the bona fides of a person’s claims. Indeed, even after Detective Speakman’s

19   “follow up” in September 2019, the Canadians and the Americans still have never explained

20   even the one-year gap between Baker’s preparation of her script and her subsequent report to

21   the authorities, which should only give the Court additional, substantial pause, when assessing

22   Baker’s statements.

23          Last on this point, despite the great care and attention obviously given to crafting

24   complainant’s 12-page, single-spaced, typed account, it is replete with obvious errors that raise

25   additional grave questions about its accuracy. For example, she hinges the first allegations of

26   abuse on a trip that allegedly occurred “in March 1975, at age 13.” ECF 55 at 147. But Baker

27   was 12 years old in March 1975, see ECF 39 at 2:16, and this is not the type of mistake any

28   person would make when reciting their age on a particular date. The written account makes the
                                                     13
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 24
                                                                     21 of
                                                                        of 49
                                                                           46




 1   identical error when reciting another critical part of the account: the date of the first alleged
 2   rape. According to complainant’s script, it occurred “at age 14, in 1976, [during] the weekend
 3   of Mother’s Day.” ECF 55 at 152. But Baker was only 13 years old in May 1976. She makes
 4   the same error again when she claims she was 16 “in June of 1978,” i.e., when she reported
 5   that she collapsed and her parents thereafter canceled the wedding, id., at 155. But Baker
 6   didn’t turn 16 until that October.
 7           These are no small errors, as they undermine significantly Baker’s claim that she wrote
 8   this account herself based on her “diary-like” “personal records.” And while Baker ultimately
 9   “corrected” those dates by claiming she is sure of how old she was at any given time, she
10   provided no evidence why or how that was so, viz., by linking her age to an event or experience
11   clear in time, e.g., I had just seen the new Star Wars, or offering any other concrete explanation
12   of how she linked her memories to determine when her “memories” occurred. In sum, there
13   are many reasons to question the bona fides of the written account, and Baker’s subsequent
14   reliance on it as a script.
15   B.      The complainant’s account and the evidence that explains, negates and obliterates
             it.
16
             As for the substance of the complainant’s account, it is vague and improbable on many
17
     key points, and explained, negated, and obliterated by other unimpeachable evidence.
18
             1.      Buffalo 1975
19
             The complainant hinged her account of abuse to the triggering event she claimed
20
     occurred “in March 1975” in Buffalo, NY. ECF 55 at 147. According to Baker, a few months
21
     after she and her parents met Kollmar in Canada, she flew with him from Toronto to Buffalo,
22
     “to attend a weekend retreat . . . at his parent’s home in Buffalo.” Id.; see also id., at 28. In
23
     her written account, which she repeated in her recorded interview, she recollected these critical
24
     events because while at the Toronto Airport, Kollmar berated her in a fit of anger about her
25
     clothing and curled hair. Id. at 147; see also ECF 55 at 28-29. Baker then claimed that during
26
     this weekend, the accused gave her a therapeutic massage in the home’s “front living room” (as
27
     opposed to its back living room) that included massaging her breasts for hours, required the
28
                                                      14
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 25
                                                                     22 of
                                                                        of 49
                                                                           46




 1   performance of a ballet routine after she changed by going upstairs, after which he berated her
 2   again, and spent the majority of his time extolling his extraordinary powers and other grandiose
 3   notions of self. ECF 55 at 83 & 147-48; see also id., at 28-32. Baker claims she prepared the
 4   dance routine because Kollmar had yelled at her at the airport, and because she was shy. ECF
 5   55 at 30.
 6          But those critical allegations are refuted and obliterated by unimpeachable evidence.
 7   First, Kollmar’s passport does not reflect any trip from Toronto to Buffalo in March 1975 or
 8   otherwise, proving her account inaccurate out of the gate. See Balogh Decl. ¶ 3 & Ex. B.
 9   Second, all evidence available to the accused reflects that no commercial flights flew that
10   extraordinarily short route in 1975. Klatt Decl. ¶ 3.
11          Even further on these first two points, the Government most likely (if not assuredly) has
12   records showing person’s entries into the United States by international flight in 1975, and
13   should thus confirm there exists no evidence that Kollmar and Baker entered the United States
14   together (or otherwise) in March 1975 pursuant to its due process obligations, as recognized by
15   cases starting with Mooney v. Holohan, 294 U.S. 103 (1935), and continuing through Brady v.
16   Maryland, 373 U.S. 83 (1963), and their progeny. See also Fed. R. Evid. 801 (absence of
17   records does not constitute hearsay). Likewise, the Government should be able to confirm the
18   lack of regional commercial flights from Toronto to Buffalo in 1975, further refuting Baker’s
19   account.
20          Next on this point, the notion that, in the 1970s, spiritual hippies who lived in and
21   traveled by van also traveled by airplane for trips covering less than 100 miles itself strains
22   credulity. See also Shapiro, 355 F. Supp. at 572 (S.D.N.Y. 1973) (improbability of account
23   may obliterate attempted probable cause showing). Indeed, the complainant later established
24   this very fact: she told the investigating detectives that “he [Kollmar] never flew anywhere, it
25   was, we always drove in the van.” ECF 55 at 40.
26          In addition, Kollmar’s father died in 1972, and his mother remarried in November 1975.
27   Kollmar referred to his mother and step-father as his “parents” thereafter. Importantly,
28   Kollmar’s parents did not acquire and move into the home the complainant described until June
                                                      15
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-4
                                           66-1 Filed
                                                Filed 06/02/20
                                                      12/12/19 Page
                                                               Page 26
                                                                    23 of
                                                                       of 49
                                                                          46




 1   1976, more than a year later. Rather, the home they owned in 1975 had one living room and all
 2   the bedrooms were on the first floor; in contrast, the home they purchased and then moved into
 3   in the summer of 1976—more than one year later—had two living rooms, with the family’s
 4   bedrooms being upstairs. And while the Harringtons confirm a trip Baker took to that home in
 5   Buffalo with the accused, that trip did not take place until March 1978. As the Harringtons
 6   establish, Kollmar used their home once during their absence, and it was in March 1978. See H.
 7   Harrington Decl.; S Harrington Decl.; R. Kollmar Decl.; and Nelson Decl.
 8          As we will see, this three-year gap in time will be critical to assessing other aspects of
 9   Baker’s allegations. In brief, the complainant explains away several important points, like her
10   decision not to tell her parents or sisters or anyone about the trauma while it was ongoing
11   because the “years of abuse” had affected her so greatly during those years. But in fact, she
12   knew and interacted with Kollmar for far less time, and the allegations that abuse began on the
13   Buffalo trip (which occurred in March 1978 and did not, in fact, include abuse) and ended in
14   June 1979 (her corrected date for when she called off the wedding that had been planned)—15
15   months—refutes itself her claims regarding “years of abuse” and the effects arising from years
16   of abuse.
17          For example, Baker claimed that she did not disclose the sexual assault in Buffalo to her
18   family upon her return to Sudbury, because “this was a man that [she] had for now a year [seen]
19   people place on a pedestal ah, abiding by what he said.” ECF 55 at 33. But she had just stated
20   the opposite: that she and her family had only just met Kollmar in the winter of 1974, a couple
21   of months after her 12th birthday in October 1974, i.e. December 1974. ECF 55 at 146; see also
22   ECF 55 at 26 (same), ECF 55 at 36 (complainant “started making regular trips” to see the group
23   in Toronto in the months after, not before, the Buffalo events). Indeed, Detective Speakman
24   confirms that during this period, Baker said at the time she met Kollmar, he was then making
25   “monthly trips to Sudbury,” ECF 39-at 24 ¶ 8, and thus Baker (at most) met him in December,
26   January and February before this alleged trip.
27          As a result, the complainant’s basis for not reporting is false by her own account, and
28   undermined her account out of the gate.
                                                      16
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 27
                                                                     24 of
                                                                        of 49
                                                                           46




 1          So too, witnesses Henry Hall, Stanley North, and Robin Harman knew the accused
 2   during this time, and all agree that Kollmar never claimed to have special powers or otherwise
 3   was placed on a pedestal. See Klatt Decl. ¶¶ 4-6.
 4          In sum, the real estate records, passport records, the complainant’s contradictory
 5   statements, and additional witness accounts undermine completely the complainant’s account of
 6   this critical trip and cannot be accurate. Most simply, this evidence explains, negates, and
 7   obliterates complainant’s account of this purported critical event.
 8          2.      The Students of Light home on Keele Street and Kollmar’s van
 9          Following the alleged (and refuted) March 1975 Buffalo trip, the complainant then
10   claimed that beginning in the late spring of 1975, she would spend time with Kollmar at the
11   house owned by the Students of Light at 301 Keele Street in Toronto. See ECF 55 at 148-49;
12   see also ECF 55 at 36. Baker claimed she started visiting the Keele Street home regularly in
13   the Spring of 1975, and by the autumn of 1975, she was going once or twice a month. ECF 55
14   at 36-37.
15          The complainant claimed that when she was 13 (from October 1975 through 1976), the
16   accused molested her and instructed her to masturbate him while they stayed at the Keele
17   Street property. See ECF 55 at 149; see also ECF 55 at 37-39. Baker claimed that all of the
18   sexual acts took place “always in [his] van,” ECF 55 at 119-121,15 and the accused would
19   either sneak her out to his van and back into the house together (while the house was full of
20   people) or that “he would go out and then I would go out, or [that] he would tell me just at a
21   particular time to come to the van and meet him.” Id. at 155. Despite the many people at the
22   Keele Street property, no person saw or knew anything about the abuse, that their meeting
23   entailed “hours” of verbal abuse detailing Baker’s flaws as a human being followed by “several
24   hours” of fondling her breasts and/or “three and four hours” of directed masturbation. ECF 55
25   at 37-39. “From 1975 to ’78,” Baker claimed she spent all of her school breaks and summer
26
27
            15
               She then amended that allegation to claim on one occasion the sexual activities took
28   place on a blanket in the snow. Id., at 122.
                                                    17
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 28
                                                                     25 of
                                                                        of 49
                                                                           46




 1   holidays doing “that sort of thing.” ECF 55 at 39. Baker concluded that the accused believed
 2   that she “had this special love for him as well.” ECF 55 at 37.
 3          The complainant also described ritual and regular humiliations, including in front of a
 4   large group of people, by the accused. ECF 55 at 44. She explained that her powerlessness
 5   stemmed from her dedicated belief that the accused had special powers, and she believed this
 6   because the accused repeatedly reminded her of his vast powers in grandiose, narcissistic
 7   monologues by which he exalted his extraordinary abilities. See e.g., ECF 55 at 44-45. She
 8   even claimed he twisted her wrist before a group of people because she won a card game. ECF
 9   55 at 45.
10          With respect to the van that was the scene of these events, see e.g., ECF 55 at 34, the
11   complainant described this van as a “mini home” that contained a bed, sink, propane heater,
12   and toilet. Id.; see also id., at 84-86. The van also had a stained glass window, and only had
13   front passenger doors and back doors, with no door on the side. See id.
14          But again, significant evidence explains, negates, and obliterates the complainant’s
15   account. To begin, the Students of Light purchased the Keele Street property in February
16   1977, viz., two years after complainant claimed she was first subjected to abuse on that
17   property. See Klatt Decl. ¶ 10 & Ex. A. Next, Kollmar’s van was not outfitted like she
18   claimed. See Klatt Decl. ¶¶ 4-5. Rather, Henry Hall and Stanley North knew the accused
19   during this time and recollected the white van Kollmar drove in the 1970s: both remembered
20   that the white did have a sliding door at the side, and both recalled that it was not outfitted with
21   a toilet, kitchen, and heater like a mini home. Id. Kollmar’s mother (Helen Harrington), step-
22   father (Stanford Harrington), sister (Lynn Nelson), and brother (former FBI Deputy Assistant
23   Director Richard Kollmar) likewise attest that Baker mis-described the accused’s van. See H.
24   Harrington Decl. ¶ 4; S. Harrington Decl. ¶ 4; Nelson Decl. ¶ 4 & R. Kollmar Decl. ¶ 4.
25   Rather, it appears that the complainant described the red truck that the accused outfitted like a
26   camper later on. See H. Harrington Decl. ¶ 4; S. Harrington Decl. ¶ 4; Nelson Decl. ¶ 4 & R.
27   Kollmar Decl. ¶ 4
28   ////
                                                      18
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 29
                                                                     26 of
                                                                        of 49
                                                                           46




 1          3.      Mother’s Day 1976
 2          The other “triggering” event on which Baker stakes her claim occurred on Mother’s
 3   Day weekend in 1976: this is the time she claimed the accused and her first had sexual
 4   intercourse, which she claimed occurred in his van. Importantly, the complainant’s alleged
 5   “clear memory” alleges that this “first time” occurred in 1976 and 1977, with the 1976 date
 6   arising from her personal, never produced or examined, “records” and the 1977 date arising
 7   from a “correction” with the investigating officers. See ECF 55 at 152; see also id. at 47. In
 8   her typewritten account prepared from her “personal records,” she alleged that the couple had
 9   sexual congress in March 1976, viz., Baker claimed that on Mother’s Day weekend in 1976,
10   that the accused “partially penetrated [her] with his penis for the first time” while they were in
11   his van at an undisclosed location. ECF 55 at 152. She also claimed this same conduct
12   occurred “four to five separate times[,]” id., again without identifying where those events
13   purportedly occurred. Baker explained that this “partial entry” permitted her “to remain a
14   virgin” until the two would be married in 1979. Id. In contrast, following those events, the
15   complainant alleged that the accused would then simply masturbate her instead, and would
16   have her masturbate him, while they were “in Toronto, Sudbury, and throughout the [United]
17   States.” Id.
18          Baker also raises allegations of mental abuse, sleep deprivation, violent outbursts of
19   anger, and imposed fasting at the hands of the accused. ECF 55 at 150-51. According to the
20   complainant, the accused was able to commit all of these acts secretly, in a home filled with
21   other people, with no one catching on. See id. But, as demonstrated by the many declarations
22   presented herewith, the complainant’s imaginings do not in any manner reflect Donald
23   Kollmar: a soft-spoken, kind, warm person who is not grandiose, narcissistic, controlling,
24   angry, or focused on fasting. See Declarations of Marie Louise Kollmar-Steinen, Helen
25   Harrington, Stanford Harrington, Lynn Nelson, Richard Kollmar, Allan Ajaya, Donna Barnett,
26   Marilyn Clements, Charles Crook, Deborah Dutton, Kathleen Faith, Ellen Fietz-Hall, Helen
27   Gabel, Mary Beth Gwynn, Carl Hall, Bonnie Johnson, Paul Karasik, Jeffrey Masters, Linda
28   Mayo Willis, Roberto Moreno, Philip Notermann, M’Lisse Ramsey, Peter Reynolds, James
                                                     19
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-4
                                           66-1 Filed
                                                Filed 06/02/20
                                                      12/12/19 Page
                                                               Page 30
                                                                    27 of
                                                                       of 49
                                                                          46




 1   Rudd, Lane Schulz, Vittoria Segalla, Nancy Solomon, Donna Sternberg, Thomas Tryforos,
 2   Maxine Weiner, and Rhonda Whetstine.
 3          The complainant also claimed that she was unable to tell her parents about the
 4   accused’s alleged conduct, but instead confided in real-time with Hanas to have him intervene
 5   and rescue her. Id., at 153. In her written statement, she explained that her mother expressed
 6   to her serious concerns about the accused, and questioned the complainant directly on her
 7   desire and comfort with respect to spending time and traveling with him. Id. The complainant
 8   doesn’t set forth what she told her mother in response; instead, Baker claimed she then “would
 9   have done anything to have the abuse stop,” but that does not appear to have included
10   answering direct questions from her caring mother.
11          As for her recollections about Hanas, the complainant claimed that her focus then was
12   to stop the accused’s “anger and verbal attacks” on her, but curiously, not the alleged sexual
13   abuse. Id. But rather than help her, Baker explained that Hanas simply confirmed that any
14   anger from the accused arose from Baker’s failure of love, understanding, and loyalty. Id. She
15   then claimed that Hanas turned the tables, and pursued a sexual relationship with her. Id.; see
16   also id., at 156 (Hanas maintained it was “imperative for [complainant] to lose [her] virginity
17   to” Hanas upon her 16th birthday, viz., October 1978).
18          4.      The United States travel
19          The complainant further alleged that she traveled regularly throughout the United States
20   with Kollmar, and engaged in lectures and aura balancing sessions with the large groups of
21   people he visited. ECF 55 at 39. The complainant describes being controlled in every aspect
22   of her life during these trips, which she alleges included the same abuse that she alleged
23   occurred in Toronto. ECF 55 at 39-40. Her account itself betrays her desire to blame Kollmar
24   for things that just don’t make sense. For example, at the time she met the accused, she had
25   already been a practicing vegetarian because her parents had led her to make that change. ECF
26   55 at 42. Nonetheless, Baker claimed that while she was already been a vegetarian before she
27   met Kollmar, “great pressure . . . to become vegetarian” somehow came from Kollmar, even
28   though he met her after she had adopted that practice. Id. So too, Baker alleged that the
                                                     20
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 31
                                                                     28 of
                                                                        of 49
                                                                           46




 1   accused required her to fast for four or five days at a time because that was “a big practice” of
 2   his. ECF 55 at 42.
 3          The complainant also described an alleged trip to South Carolina during “the summer
 4   of 1977, [when she was] age 15.” ECF 55 at 154; see also id., at 58. According to Baker, she
 5   left a rest stop that lacked any telephone booths—a dubious and incredible allegation for
 6   anyone who traveled the United States in the 1970s—and ran away in a “thin, short nightie and
 7   barefoot[.]” Id. at 154; see also id. at 59 (following script and describing running away in “just
 8   a little shorts and nightie [while] barefoot)”. She ran this way from the rest stop to “the main
 9   roadway[,]” but could not locate any cars or telephone booths or any person to help. Id. at
10   154; see also id., at 59-61. After an hour and a half of running, and following the completely
11   empty highway, she collapsed, recovered, and “remained on the road side crying.” Id., at 154.
12   Even though she had bloodied herself on her hands and knees from her extraordinary collapse,
13   and “[s]everal hours had passed, and the sun was beginning to rise”16 she then walked back to
14   the van, where the accused remained asleep, apparently in an empty rest stop. Id.
15          Much evidence likewise explains, negates, and obliterates Baker’s accounts. First,
16   there are the first-hand witnesses. Henry Hall met regularly with Donald Kollmar from 1975
17   to 1977 when he hosted “aura balancing” sessions in North Carolina. Klatt Decl. ¶ 4. Hall also
18   travelled to Canada with Mr. Kollmar in May and June 1977, and spent time with him in
19   Sudbury, Canada. Id. Hall stated that B.B. was not with Kollmar on any of these occasions,
20   and that Hall never saw nor met B.B. Id. Stanley North met regularly with Kollmar from 1973
21   to 1976 when he hosted aura balancing sessions in Massachusetts, and North also spent time
22   with Mr. Kollmar in Belmont, New York during the summers of 1977 to 1979. Klatt Decl. ¶ 5.
23   North declares that B.B. was not present on any of these occasions, and that like Hall, he never
24   saw nor met B.B. Id. Robin Harman met Kollmar in 1976 at aura balancing sessions held in
25   North Carolina. Klatt Decl. ¶ 6. From 1977 to 1978, Kollmar stayed as a guest in her
26
            16
27          Shortly after 6:00 a.m. See https://www.google.com/search?client=firefox-b-1-
     d&q=what+time+does+the+sun+rise+in+south+carolina+in+July
28
                                                     21
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 32
                                                                     29 of
                                                                        of 49
                                                                           46




 1   residence during his visits. Id. Harman reported that she never saw Kollmar in the company of
 2   any young female. Id. And Gary Stuber met Donald Kollmar in 1976, and that from then until
 3   the end of 1979, Kollmar visited him in Massachusetts to lead aura balancing sessions
 4   approximately every four months. Klatt Decl. ¶ 7. Stuber reported that Kollmar typically
 5   traveled alone on these occasions, and that he never saw Kollmar in the company of any female
 6   companions. Id.
 7          At bottom, Baker’s account of the South Carolina events presents the definition of
 8   “improbable” for the reasons set forth in the text.
 9          5.      The report to John Hanas
10          Although Baker claims that despite the closeness to her parents and sisters, she told
11   none of these events to any person except for John Hanas, on a purported trip to Boston when
12   she was aged 15. ECF 55 at 48-50. But although “it took a tremendous amount of courage” to
13   address these events with Hanas, and she then had that “courage,” the complainant nonetheless
14   did not allege sexual abuse, and instead asked Hanas to intervene with respect to Kollmar’s
15   verbal abuse. ECF 55 at 49-51. Hanas told her she deserved the abuse, and that she should
16   sleep with him instead, because Kollmar was nobody and that Hanas was the true leader
17   connected to God, the true “burning sun.” See ECF 55 at 50-54; see also ECF 55 at 66-67
18   (renewing claims about Hanas’s bid to take Baker’s virginity upon her 16th birthday).
19          With respect to her family, she claimed that at this same time, her mother had
20   “concerns” about Kollmar’s conduct and had noticed complainant’s physical and mental
21   deterioration. ECF 55 at 51-52. When Baker was 15, she claimed her mother asked the
22   complainant if she wanted to stop traveling with the accused, but the complainant “didn’t know
23   how to” answer because she believed she had to marry Kollmar even though her mother’s
24   inquiries established that she did not. ECF 55 at 52. Complainant thus contradicts herself. So
25   too, although she claimed her mother witnessed all these horrific changes and effects, her
26   mother still didn’t pry and she simply allowed the complainant to ignore the questions.
27   ////
28   ////
                                                     22
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-4
                                           66-1 Filed
                                                Filed 06/02/20
                                                      12/12/19 Page
                                                               Page 33
                                                                    30 of
                                                                       of 49
                                                                          46




 1          6.      The complainant’s family calls off the wedding.
 2          Finally, the complainant describes that in June of 1979, she broke off her engagement
 3   to the accused, even though wedding arrangements had been made. ECF 55 at 155; see also
 4   ECF 55 at 62, 108. Baker describes a physical collapse so strong, it required hospitalization,
 5   and served as the catalyst to cancel the wedding. Id. Despite the complainant’s odd
 6   description and verbiage—“it brought attention to the emotional and mental state I was in. My
 7   mother realized the tremendous oppression being placed upon me”—Baker claimed in her
 8   written account that she then told her mother, who had herself “come to experience, first hand,
 9   Donald’s Kollmar’s volatile behavior” about the accused’s alleged conduct. See id., at 155.17
10   In her video-recorded account, the parents just canceled the wedding despite the fact that the
11   complainant did not say anything about the alleged abuse, did not link her collapse to the
12   alleged abuse, and “believed that [the complainant] wanted marry Donald Kollmar.” See id., at
13   62.
14          Perhaps unsurprisingly, the complainant contradicted that explanation in other
15   statements. On one of the isolated accounts when the Canadian investigators pressed the
16   complainant about her account—they noted the inconsistency with her claim that no one could
17   resist Hanas’s directives with her parents’ cancelation of the wedding to Kollmar—the
18   complainant responded that there were many phone calls which resulted in Hanas stating that
19   Kollmar could marry her. ECF 55 at 78-80. She then turned that around and said the opposite:
20   that Hanas blessed the cancellation. Id. This occurred, according to Baker, because her mother
21   had packed her backs and threatened to leave. See ECF 55 at 81. But these alleged events
22   occurred in Sudbury, where Baker’s mother then lived, and her parents had not yet moved to
23
24
25          17
                 The complainant then describes the accused’s alleged explosion over this issue,
26   which led Kollmar to rebel against John Hanas, including a failed attempt to coerce others to
     follow him (ostensibly in a new cult). See id. Thereafter, Baker explained that Kollmar
27   abandoned the group, while she and her family moved to Toronto in 1980 to submit completely
     to it. Id.; see also id., at 64, 111.
28
                                                    23
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 34
                                                                     31 of
                                                                        of 49
                                                                           46




 1   join the group in Toronto. Thus, there were no bags to pack and no supporting reason for her
 2   mother’s alleged “threat” to the all-powerful Hanas.
 3          The complainant also somewhat contradicted that account in her written statement, and
 4   later statements in her video-recorded account. See ECF 55 at 156. Baker then claimed that
 5   when she was in her early 20s (approximately 1983-1985), Hanas told her parents that Kollmar
 6   was in Toronto and presented a threat to Hanas, his group, and the Baker family. See id.; see
 7   also ECF 55 at 65. To protect them all, Hanas pressed the Bakers to have the complainant
 8   raise allegations of sexual abuse against Kollmar. See id, at 156. At a minimum, Hanas urged
 9   the Bakers to threaten Kollmar with prosecution unless Kollmar stayed away from Hanas and
10   his followers. See id.
11          In response, she and her parents addressed her account with attorney “Jim Slyth,” but
12   he opined that there was no case to be raised. See id.; see also ECF 55 at 67 (same allegations
13   regarding attorney Jim Smyth).
14          Also at this point, while the complainant and her family blamed Hanas for helping hide
15   the alleged abuse complainant had reported to him (allegedly) years earlier, she nonetheless
16   then began a years-long relationship with Hanas and his “right-hand advisors” to discuss that
17   alleged abuse. See ECF 55 at 156. She then claimed that she and her family escaped Hanas’s
18   reach in 1991, but never explained why it took six more years before she raised any claim to
19   the authorities. See ECF 55 at 157. So too, while Baker explains her grave concern for
20   children’s safety from Hanas in the 1980s, she never explains why she didn’t come forward for
21   more than 15 years after the accused had left and those children remained in danger of Hanas.
22   See id. at 157. And while she claimed her father did as Hanas directed—he called Kollmar and
23   threatened him with prosecution for sexual abuse if Kollmar returned to Toronto—otherwise,
24   her father would not (and did not) make any claim to the police. ECF 55 at 68-69.
25          Six years later, in approximately 1991, Baker and her family left the Students of Light.
26   ECF 55 at 70.
27   ////
28
                                                    24
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-4
                                           66-1 Filed
                                                Filed 06/02/20
                                                      12/12/19 Page
                                                               Page 35
                                                                    32 of
                                                                       of 49
                                                                          46



            7.      The relevant scientific literature supports the conclusion that the
 1
                    complainant has presented an account based on false memories at the
 2                  direction of and to please her parents and/or John Hanas.

 3          The relevant scientific literature shows that false autobiographical memories can

 4   develop for events ranging from the relatively mundane (e.g., school performance) to the

 5   seemingly impossible (e.g., having been abducted by aliens, having sex with the devil). Real

 6   life examples of extreme false memories have been documented in the scientific literature:

 7   witnessing murder18, alien abduction19, sexual abuse (including satanic ritual abuse)20,

 8   witnessing dramatic fatal accidents21, and committing a crime that one did not actually

 9   commit.22

10
11          18
               Loftus, E. F., & Ketcham, K. (1994), The Myth of Repressed Memory: False
12   Memories and Allegations of Sexual Abuse. St. Martin’s Griffin; Jelicic, M., Smeets, T., Peters,
     M. J. V., Candel, I., Horselenberg, R., & Merckelbach, H. (2006), Assassination of a
13   Controversial Politician: Remembering Details from Another Non-Existent Film, Applied
14   Cognitive Psychology, 20, 591–596.
            19
15            Clancy, S. (2005), Abducted: How People Come to Believe They Were Abducted by
     Aliens. Harvard University Press.
16
            20
17            Loftus, E. F., & Ketcham, K. (1994), The Myth of Repressed Memory: False
     Memories and Allegations of Sexual Abuse, St. Martin’s Griffin; Ofshe, R. (1994), Making
18   Monsters, Scribner.
19          21
               Crombag, H. F. M., Wagenaar, W. A. , Van Koppen, P. J. (1996), Crashing Memories
20   and the Problem of Source Monitoring, Applied Cognitive Psychology, 10, 95-104; Ost, J., Vrij,
     A., Costall, A., & Bull, R. (2002), Crashing Memories and Reality Monitoring: Distinguishing
21   Between Perceptions, Imaginations and ‘False Memories’, Applied Cognitive Psychology, 16,
     125–134.
22
            22
23             Gudjonsson, G. H.; Sigurdsson, J. F.; Sigurdardottir, A. S.; Steinthorsson, H.;
     Sigurdardottir, V. M. (2014), The Role of Memory Distrust in Cases of Internalized False
24   Confession, Applied Cognitive Psychology, 28(3), 336-348; Henkel, L. A.; Coffman, K. J.
     (2004), Memory Distortions in Coerced False Confessions: A Source Monitoring Framework
25   Analysis, Applied Cognitive Psychology, 18(5),567-588; Kassin, S. M. (2007), Internalized
26   False Confessions, In: Toglia, M. P., Read, J. D., Ross, D. F., Lindsay, R. C. L. (Eds), The
     Handbook of Eyewitness Psychology, Vol I: Memory for Events, Mahwah, NJ, US: Lawrence
27   Erlbaum Associates Publishers, pp.175-192; Shaw, J. & Porter, S. (2015), Constructing Rich
     False Memories of Committing Crime, Psychological Science.
28
                                                    25
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 36
                                                                     33 of
                                                                        of 49
                                                                           46




 1          In addition, laboratory studies have demonstrated that false memories for
 2   autobiographical events can be planted. Specific procedures have been developed and/or tested
 3   that have been shown to lead to the development of rich (realistic sensory detail) false
 4   autobiographical memories in a subset of study participants. Studies have planted false
 5   memories for more dramatic real life events: such as being lost in a mall or on a mountainside,
 6   being bitten by a vicious animal, riding in hot air balloons, meeting fictional characters at
 7   Disneyland, witnessing demon possession, being painfully injured, and many others.23 False
 8   memories have been planted for personally committing specific aggressive acts.24 Even people
 9   with purportedly near perfect autobiographical memory have been led to develop false
10   memories.25 And many false memories develop through persuasion that the event in question
11   happened, or happened in a particular way.26
12         The facts surrounding the complainant’s accounts support the conclusion that she is
13   reporting false memories. In sum, Baker never raised any allegation of sexual abuse until
14   around 1985, in response to a telephone call from John Hanas. Hanas, the cult leader, told her
15
16          23
               Loftus, E. F. & Davis, D. (2006), Recovered Memories, Annual Review of Clinical
17   Psychology, 2, 469-98; Loftus, E. F.; Cahill, L. (2007), Memory Distortion: From
     Misinformation to Rich False Memory, In: Nairne, J. S. (Ed), The Foundations of
18   Remembering: Essays in Honor of Henry L. Roediger, III New York, NY, US: Psychology
     Press, 413-25, 451; Davis, D. & Loftus, E.F. (2007), Internal and External Sources of
19   Misinformation in Adult Witness Memory, In: M.P. Toglia, J.D. Read, D.F. Ross, & R.C.L.
20   Lindsay (Eds), Handbook of Eyewitness Psychology (Vol l), Memory for Events, Mahwah, NJ:
     Erlbaum, 195-237.
21
            24
              Laney, C., & Takarangi, M. K. T. (2013), False Memories for Aggressive Acts, Acta
22   Psychologica, 143, 227-234.
23          25
               Patihis, L., Frenda, S. J., LePort, A. K. R., Petersen, N., et al (2010), False Memories
24   in Highly Superior Autobiographical Memory Individuals, Proceedings of the National
     Academy of Sciences, 110 (52), 20947-20952.
25
            26
26            Leding, J. K. (2012), False Memories and Persuasion Strategies, Review of General
     Psychology, 16(3), 256-268; Nash, R. A., Wheeler, R. L., & Hope, L. (2014), On the
27   Persuadability of Memory: Is Changing People’s Memories No More Than Changing Their
     Minds? British Journal of Psychology.
28
                                                     26
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 37
                                                                     34 of
                                                                        of 49
                                                                           46




 1   parents that Kollmar sexually abused her, and that he needed their help to protect Hanas, their
 2   family, and all of the cult members from Kollmar. Then, and only then, did Baker make any
 3   allegations against Kollmar. And even then, the Bakers didn’t go to the police: they simply
 4   used Hanas’s information as he directed: to threaten Kollmar to make sure he stayed away, and
 5   that is exactly what the Bakers did. So too, the complainant relates that she spent the next
 6   several years discussing her “memories” with Hanas and other leaders of his organization. And
 7   the entire structure of those conversations was heightened by the animus Baker knew that Hanas
 8   held against Kollmar.
 9          When one considers these facts, along with the vague, improbable, and fantastical nature
10   of Baker’s account, the complainant’s errors on issues she should know, her reliance on a script,
11   and the unimpeachable evidence that negates critical portions of her account, a reasonably
12   cautious person will conclude that Baker’s account does not represent true memory of historic
13   fact, but instead is a invented memory developed by John Hanas.
14                                                 ARGUMENT
15   A.      The Government has failed to establish dual criminality under the Treaty; at most,
             the Court should address the forcible rape charge as a basis for extradition.
16
             “[U]nder the principle of dual criminality, no offense is extraditable unless it is a crime
17
     in both the requesting country and the country from which extradition is requested.” Theron v.
18
     United States, 832 F.2d 492, 495-496 (9th Cir. 1987), cert. denied, 486 U.S. 1059 (1988),
19
     abrogated on other grounds, United States v. Wells, 519 U.S. 482, 486 n.3 (1997).
20
             Here, the Canadian sexual assault statutes proscribe conduct that is not prohibited in the
21
     United States. Specifically, Canadian law proscribes the crime of sex by false pretenses and
22
     (according the current prosecutor) sexual assault obtained based on the complainant’s lack of
23
     self-confidence. But neither the United States nor California criminal codes then or now
24
     proscribe such conduct. Accordingly, the principle of dual criminality prohibits extradition for
25
     these charges. As for the forcible rape and sexual assault charges, the evidence does not
26
     establish either.
27
     ////
28
                                                      27
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 38
                                                                     35 of
                                                                        of 49
                                                                           46




 1          When Canada and the United States first entered their extradition treaty, Article 2
 2   directed that persons subject to extradition were those who had committed “any of the offenses
 3   listed in the Schedule annexed to this Treaty,” and that Schedule included rape and indecent
 4   assault. See Ex. A, Art. 2 & Schedule.27 Thus, at that time, the Government may have argued
 5   a broader interpretation for extraditable offenses.28
 6          The parties amended the Extradition Treaty in 1988, which the Senate ratified in 1990.
 7   See ECF 1 ¶ 2. That amendment deleted Article 2, and replaced it, in relevant part, with the
 8   following:
                      Extradition shall be granted for conduct which constitutes an
 9
                      offense punishable by the laws of both Contracting Parties by
10                    imprisonment or other form of detention for a term exceeding one
                      year or any greater punishment.
11
     See Ex. B. Because the “Contracting Parties” are the United States and Canada, only
12
     “offense[s] punishable by the laws of both [the United States and Canada]” are covered by the
13
     treaties. 29 But see Cucuzzella v. Keliikoa, 638 F.2d 105, 107 & n.3 (9th Cir. 1981).
14
     Considering the Government’s citation to contrary controlling authority, see also ECF at 10:3-
15
     8, Kollmar preserves the claim State law should not be applied to this case, and addresses the
16
     Government’s reliance on California law. As shall be shown, the statutes upon which the
17
     Government relies—18 U.S.C. §§ 2243 & 2244 and Cal. Penal Code §§ 261, 261.5 & 288, see
18
     ECF 39 at 2:5-6 & 13:1-3—do not support extradition in this case.
19
            While Canada’s statute may proscribe rape by false pretenses and indecent assault by
20
     false pretenses, see ECF 39-1 at 9 ¶ 20, 13 ¶ 37, the Court cannot sustain relief on that theory.
21
     For one, the Canadians have not offered any basis to obtain extradition on that theory. ECF
22
     39-1 at 8-15. And dispositively, the Government has never identified any law, much less
23
            27
24               But see n.9, supra.
25          28
               But even then, that argument would likely have failed because “rape” refers to
26   common law rape, which is defined as sexual intercourse obtained by force and against the will
     of another. There were no such allegations in this case. See ECF 1.
27
            29
                 See Theron, 832 F.2d at 498.
28
                                                      28
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-4
                                           66-1 Filed
                                                Filed 06/02/20
                                                      12/12/19 Page
                                                               Page 39
                                                                    36 of
                                                                       of 49
                                                                          46




 1   federal law, that sets forth any such offense. Because there is no federal (and no California)
 2   analog to rape or sexual contact obtained by false statements, this theory of Canadian law
 3   cannot support extradition.30
 4          Next, the Government’s reliance on 18 U.S.C. §§ 2243 and 2244 are inapplicable.
 5   Section 2243 addresses statutory rape where the proscription arises from the complainant’s
 6   age, and not from the use of force or the threat of force, which is the gravamen of the
 7   Canadians’ allegations here. See Ninth Circuit Model Criminal Jury Instruction No. 8.174.
 8   Section 2244 proscribes sexual offenses against federal prisoners. The Canadians do not allege
 9   either offense, see generally ECF 39-1, and thus neither can serve as the dual criminality basis
10   for extradition. Put another way, the Court addresses “the extraditability of each offense”
11   alleged against the accused. Cucuzzella, 638 F.2d at 107 (emphasis added).
12          As the Government has conceded, the Canadians have expressly withdrawn the prior
13   allegation of statutory rape. See ECF 39 at 2 & n.4 (Government conceding same); see also
14   ECF 39-1 at 7 ¶ 10 (“The Crown is no longer pursuing charges for sexual intercourse with a
15   female aged 14-16”); id., at 32 ¶ 43 (“Subsequent to the swearing of the information dated
16   November 28, 2018, a decision was made to amend the wording of the charges, and to remove
17   the charge of sexual intercourse with a female between 14 and 16 years old. As a result, on
18   June 5, 2019, Detective Paul Cargill swore an information against KOLLMAR before the
19   Honourable Justice of the Peace P. Liu to replace the previous information dated November 28,
20   2018. This information charges KOLLMAR with only indecent assault and rape. The Crown is
21   no longer pursuing a charge of sexual intercourse with a female between 14 and 16 years old”).
22   In sum, because the Canadians expressly have abandoned seeking extradition on the ground of
23          30
               Because extradition may only be granted when the accused’s “conduct … constitutes
24   an offense punishable by the laws of both Contracting Parties[,]” the accused contends that this
     Court must evaluate the alleged conduct at the time of the alleged conduct, viz., 1975-1979. See
25   United States v. Wathne, 2008 WL 4344112 (N.D. Cal. Sept. 22, 2008) (Walker, J.) (“this court
26   concludes that the dual criminality requirement of the extradition treaty under Indian law
     requires that the offense charged be punishable in both countries at the time of the conduct that
27   constitutes the offense”). See also n.31, infra.
28
                                                     29
               Case 4:19-mj-70677-MAG
               Case 5:20-cv-01388-LHK Document
                                      Document 15-4
                                               66-1 Filed
                                                    Filed 06/02/20
                                                          12/12/19 Page
                                                                   Page 40
                                                                        37 of
                                                                           of 49
                                                                              46




 1   statutory rape, the Government cannot obtain extradition to permit prosecution for statutory
 2   rape.31
 3             For the same reason, the Court cannot sustain Count One—forcible indecent assault—
 4   because there is no state or federal analog of which Kollmar is aware, and the Government
 5   offered none in its request for extradition.
 6             Which leaves one charge to assess: forcible rape as alleged in Count Two. Should the
 7   Court decline Kollmar’s limitation of the Treaty to federal analogs and apply California law, as
 8   urged by the Government, see e.g., ECF 39 at 13, the accused agrees that California proscribes
 9   forcible rape. Cal. Penal Code § 261.32 As a result, the Court must determine whether, as
10   required to sustain a charge of rape, the accused and the complainant (1) had sexual intercourse;
11   (2) “[t]he act of intercourse was against the will of the alleged victim; and [3] [t]he act was
12   accomplished by means of force, violence, duress, menace, or fear of immediate and unlawful
13   bodily injury [to the complainant].” CALJIC 10.00 (Rape—Spouse and Non-Spouse—Force or
14   Threats). California law further instructs that “‘Against that person’s will’ means without the
15   consent of the alleged victim[;] ‘Menace’ means any threat, declaration, or act that shows an
16   intention to inflict an injury upon another[;] ‘Duress’ means a direct or implied threat of force,
17   violence, danger, or retribution sufficient to coerce a reasonable person of ordinary
18   susceptibilities to perform an act which [she] [he] would not otherwise have performed, or
19   acquiesce in an act to which [she] [he] otherwise would not have submitted. The total
20
                The Canadians’ abandonment makes sense because there was no federal analog for
               31

21   the crime in 1974-1977, and federal proscription did not arise until 1986. See 18 U.S.C. §
     2243. So too, even then, section 2243 provides for a “reasonable mistake of age defense,” i.e.,
22   that the complainant “had attained the age of 16 years[,]” 18 U.S.C. § 2243(c)(1), while CCC §
23   146(2) expressly proscribes that defense and establishes a strict liability offense in all cases.
     At bottom, because the Canadians expressly have withdrawn request for extradition for the
24   offense of statutory rape, the Government cannot extradite for that offense.
25             32
               But like 18 U.S.C. § 2243, the other California statutes the Government relies on—
26   Cal. Penal Code §§ 261.5 and 288—address statutory rape, viz., sex with a person under 18, and
     lewd conduct with minors aged 15 or less. Thus, those statutes have no application to this case
27   alleging forcible rape and forcible indecent assault, especially considering that Canada’s age of
     consent was raised to 16 from 14 in 2008. See Tackling Violent Crime Act, S.C. 2008, c. 6, s.
28   13). In sum, neither offense charge relates to the age of the alleged victim.
                                                     30
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 41
                                                                     38 of
                                                                        of 49
                                                                           46




 1   circumstances, including but not limited to [the age of the alleged victim,] [his or her
 2   relationship to the [perpetrator] [defendant],] [threats to harm the victim,] [physically
 3   controlling the victim when the victim attempts to resist,] [and] [warnings to the victim that
 4   revealing the perpetrator’s conduct would result in jeopardizing the safety of the victim or the
 5   victim’s family,] are factors to consider in appraising the existence of the duress[;] and that
 6   ‘[t]he fear of immediate and unlawful bodily injury must be actual and reasonable under the
 7   circumstances [, or if unreasonable, the perpetrator must have known of the victim’s fear and
 8   taken advantage of it.]’” Id.; see also ECF 39 at 16 (the Government urging extradition on this
 9   theory).
10           As set forth below next, the totality of the evidence demonstrates that, when exercising
11   “reasonable caution,” Lopez, 482 F.3d at 1072, Beck, 379 U.S. at 91, the Court should find that
12   there exists an insufficient probability that the accused forcibly raped the complainant on any
13   occasion.
14   B.      The evidence in this matter demonstrates insufficient cause to conclude that
             Donald Kolmar forcibly raped Baker.
15
             First, the Court should recognize the extraordinary circumstances that surround this
16
     case. The complaining witness delayed 20 years before making any report—six years after she
17
     “escaped” John Hanas and his cult, and 16 years after she escaped Don Kollmar’s alleged
18
     control—and the Canadians then delayed more than 20 years before taking any action to bring
19
     these charges. So too, at the time Baker finally made her account, she came armed with a
20
     lengthy script detailing her allegations, apparently because she couldn’t remember them. Even
21
     then, she could not rely on a bullet list of the events she wanted to recall, e.g., “Buffalo Trip,
22
     Mother’s Day, South Carolina trip, Keele Street/van.”
23
             It is likewise noteworthy that the complainant never raised any allegations of sexual
24
     assault at all until her cult leader told her and her parents that she was sexually assaulted, and
25
     that he and the cult needed her help. Only then did Baker recount any tale of sexual assault, and
26
     even then, she claims it took “several years” of consultation with Hanas and his advisors to get
27
     the “full story” out.
28
                                                      31
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 42
                                                                     39 of
                                                                        of 49
                                                                           46




 1          Both of these circumstances, standing alone, would give any reasonably cautious person
 2   great pause before accepting her account.
 3          The Court also should recognize the improbable and fantastical nature of several parts of
 4   the complainant’s accounts. It is improbable that a man, for years on end, could verbally and
 5   physically assault a young woman in and around a home filled with other persons, with no one
 6   person catching on. So too, the complainant’s “Midnight Run”—i.e., her account of the nearly
 7   naked, barefoot, hours-long highway run in South Carolina from a rest stop that was not on a
 8   highway and did not have a phone booth, onto a highway, where there were no persons, no cars,
 9   and no available telephones—smacks of confabulation. It is likewise improbable. So too, the
10   complainant’s explanation about being able to break off a wedding that had been planned, and
11   rejecting her mother’s direct inquiries, on multiple occasions, about her relationship with the
12   accused, and instead, her mother’s acceptance of silence, similarly presents an account that is
13   difficult to credit. In other words, that account is similarly improbable.
14          So too, the bases for Baker’s claims of control are vague, and similarly improbable.
15   How exactly did this occur? According the Baker, she lived with her family nearly all the time.
16   True enough, she made allegations on what happened on spring break, on summer trips, and on
17   monthly (or bi-monthly) trips to Toronto, but that means that even by her own account, the
18   complainant spent nearly all of her time with her parents and her close-in-age sisters at her
19   family home, far from Toronto. Those facts alone challenge the Canadians’ account that the
20   accused “controlled every aspect of[the complainant’s] life. Again, the Canadians fail to
21   persuade how the accused obtained complete control over this person over this distance and
22   based upon irregular interactions. How did the accused “isolate” her from her parents and
23   sisters when she was living with her parents and sisters? There is no clear explanation offered:
24   only the ipse dixit “I remember he controlled me.” This is not enough.
25          Equally important is the evidence that that explains, negates, and obliterates Baker’s
26   account. The events of Buffalo 1975 clearly did not happen: the passport evidence shows
27   Kollmar didn’t travel as she claimed, the airport evidence shows that no commercial flights
28   were then available, the complainant herself later contradicts this claim when she recognized
                                                     32
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 43
                                                                     40 of
                                                                        of 49
                                                                           46




 1   that Kollmar never flew, and only drove his van, the Harringtons (the accused’s parents) didn’t
 2   even own the house she described until more than a year later, and they confirm that the only
 3   occasion Kollmar used that home in their absence was in 1978, years later. So too, the
 4   complainant contradicted her own account: she said this trip occurred a few months after she
 5   and her parents had first met the accused, but then claimed she did not report this first-time
 6   assault upon her return to her family home in Sudbury because she had witnessed cult-member
 7   exultations of Kollmar for a year.
 8          Likewise, Baker’s memory of abuse cannot be squared with the acquisition of the Keele
 9   Street property, which like the Buffalo home, came years after the complainant alleged she was
10   suffering abuse at that location. And then there’s the van—the scene of most of Baker’s
11   account—and like the rest, she describes a vehicle that Kollmar didn’t own during the years she
12   claimed she (without training or a license) was driving him around the United States while he
13   was molesting her breasts “for hours.”
14          Important too is the lack of corroboration and the inferences the Court should draw from
15   it. First is the fact that the Canadians have withheld the March 1997 account from Baker’s
16   father. One would expect this evidence to be presented as corroboration if it corroborated her
17   account. The simple fact that the Canadians continue to hide this evidence suggests that it
18   would not support her account. Just like the production of Baker’s accounts permitted a far
19   more robust examination of the allegations than Detective Speakman’s affidavit—which the
20   Government asserted told the whole story—this Court should infer that her father’s account
21   would explain away and negate parts of Baker’s narrative.
22          And a great host of respected community members have come forward to say that the
23   complainant’s account bears absolutely no semblance to Don Kollmar, even though each of
24   them was informed of the serious and inflammatory allegations that Baker had raised. One
25   representative witness, Marilyn Clements, declares that:
26
                    These [Baker’s] descriptions do not match my experiences and
27                  observations of Donald Kollmar. In all the time I have known
                    Don, I found him to be a very gifted spiritual teacher with no
28                  claims to any special powers. He has never shown any signs of
                                                    33
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-4
                                           66-1 Filed
                                                Filed 06/02/20
                                                      12/12/19 Page
                                                               Page 44
                                                                    41 of
                                                                       of 49
                                                                          46



                    abusive behavior, mentally or physically. He has shown no sign
 1
                    of being a narcissistic personality, nor is he prone to violence. He
 2                  is a gentle, considerate man with an easy sense of humor. Fasting
                    has never been an issue that has arisen with me, or any of the
 3                  other people who I have known over the many retreats I have
                    attended. He has never shown any signs of being prone to or
 4
                    capable of demeaning another person before a group and I have
 5                  certainly spent time with him in a group setting. During the time
                    my husband was very ill and eventually died of cancer, Don was a
 6                  wonderful support to him and to me. It is impossible for me
                    knowing Don as I do that these allegations could be an accurate
 7
                    reflection of his conduct.
 8
     Clement Decl. ¶ 5. Another representative witness, M’Lisse Ramsey, declares:
 9
                    I have a lot of reverence for the teaching and [Don Kollmar] as a
10
                    teacher and trust him and experienced our times together to bring
11                  peace and a sense of love of life for me which is such a value to me.
                    He is a kind teacher and there is always a good amount of laughter in
12                  these gatherings…. Don is a wonderful guide through my inner
                    world! Based on all my interactions and observations of Donald
13
                    Kollmar over the past 29 years, I believe that I have a strong and
14                  consistent knowledge and understanding of his behaviors and
                    characteristics…. [The complainant’s] descriptions do not match my
15                  experiences and observations in any way. . .
                    I have never seen any of these behaviors and have always been
16
                    treated with kindness and respect and seen others treated in the same
17                  way, with kindness and respect. I also have not experienced him to
                    be narcissistic but rather a thoughtful man and humble in his
18                  requests. He has delivered his teachings in a most humble way and
                    never asked to be worshipped or held higher than another. These
19
                    allegations do not in any way reflect my experience of Don Kollmar
20                  and I do not believe them possible given my frequent and deep
                    experience of him as a teacher and a human being. There has never
21                  been a single behavior of those described that resemble Don
                    Kollmar.
22
     Ramsey Decl. ¶¶ 3 & 5. There are many more witnesses who have presented similar accounts
23
     of Donald Kollmar. We urge the Court to consider them carefully. In sum, the complete
24
     absence of the traits and behavior in Kollmar to the account Baker has provided themselves
25
     refute, negate, and undermine the complainant’s account of him.
26
            Finally, even if the Court accepted complainant’s allegations on their face, as the
27
     Government has, they do not establish forcible rape. With respect to the allegation of forcible
28
                                                    34
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-4
                                           66-1 Filed
                                                Filed 06/02/20
                                                      12/12/19 Page
                                                               Page 45
                                                                    42 of
                                                                       of 49
                                                                          46




 1   rape, the Canadians agree that Baker only described one event in any detail: Mother’s Day
 2   1977. ECF 39-1 at 29.33 She claimed that while they were in the van—and after Kollmar had
 3   demeaned her in some identified way, perhaps by calling her “stupid” or “incompetent” or “fat
 4   and ugly,” see ECF 55 at 43—she then said the accused “partially penetrated” her, but “did not
 5   penetrate [her] fully” because it was very important that I remain a virgin” until the two wed.
 6   Id., at 47. These allegations come nowhere near to establishing nonconsensual sex obtained by
 7   force or threat of force. And while the Canadians rely on the alleged demeaning statements,
 8   lowering another person’s self-esteem does not vitiate consent because it does not threaten
 9   violence.
10          Tellingly, nowhere in her lengthy video-recorded or written statement did the
11   complainant claim rape, and nowhere did she link her consent to a fear of physical violence.
12   The only violence she alleged, e.g., three slaps when she fell asleep while he was driving in the
13   van, were all separate in time and space from the alleged sexual conduct. See ECF 55 at 151-
14   52. That fact alone should really end the debate. Consenting to sex because you’ve been told
15   you’re “ugly” or “stupid” does not convert that sexual act to forcible rape.
16          But there’s more. Baker herself declared that the accused did not have the necessary
17   mens rea: “knowledge that the complainant did not consent.” See ECF 39-1 at 12 ¶ 33. When
18   describing the sexual conduct the complainant alleged preceded this intercourse, she told the
19   authorities that she had concluded that the accused believed that she “had this special love for
20   him as well.” ECF 55 at 37. In other words, according the Baker, the accused reasonably
21   believed she wanted to have a sexual relationship with him. And Baker was projecting her
22   commitment to this relationship: a wedding had been planned, and even when Baker collapsed
23   in 1979, she claimed her parents never knew about the abuse because they also “believed that
24   [the complainant] wanted to marry Donald Kollmar.” See id., at 62.
25
26          33
              Apart from that account, Baker said similar events occurred “on four of five”
27   occasions, but Baker provided no locations or dates, see e.g., ECF 55 at 152, and thus neither
     the Canadians nor this Court can determine if they even took place in Canada and thus could
28   support a chargeable offense.
                                                    35
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 46
                                                                     43 of
                                                                        of 49
                                                                           46




 1          This perception makes sense. As Baker explained to the authorities, she would agree to
 2   meet him for the sexual escapades she claims, and then should would do so voluntarily. ECF
 3   55 at 155.
 4          In sum, on no occasion does she ever allege that the accused threatened her with
 5   physical violence if she did not engage in sexual activities with him. On this record, the Court
 6   thus cannot sustain the allegation of forcible rape.
 7   C.     The Government may not extradite Kollmar based on the extreme passage of time
            and the prejudice he has suffered as a result.
 8
            Article 4 of the Treaty provides that “(1) Extradition shall not be granted in any of the
 9
     following circumstances . . . (ii) [w]hen the prosecution for the offense has become barred by
10
     lapse of time according to the laws of the requesting State.” While the Canadian prosecutor
11
     notes that “prosecution on these offences is not barred by any limitations period[,]” ECF 39-1 at
12
     16 ¶ 48, she omits mention of Canada’s Charter of Rights and Freedoms. But the laws of
13
     Canada, interpreting the rights of the accused, establish that the offenses charged have become
14
     barred by the lapse of time. See Greenspan Decl. Rather than repeat Attorney Greenspan’s
15
     persuasive demonstration that the significant delay in advising Mr. Kollmar of the 1997
16
     Information, which arose from events alleged to have occurred 20 years prior, and the
17
     significant delay leading to his arrest on the initial charges that were laid in 1997, “have
18
     violated [Kollmar’s] rights under sections 7, 11(a), and 11(b) of the Charter of Rights and
19
     Freedoms[,]” Greenspan Decl. ¶ 3, we incorporate his declaration in full and ask the Court to
20
     sustain his conclusions and deny extradition here.
21
            In addition, the Treaty’s reference to California law, and California’s jurisdictional bar
22
     with respect to this case, require denial of extradition here. Article 10(1) of the Treaty provides
23
     as follows:
24                  Extradition shall be granted only if the evidence be found sufficient,
                    according to the laws of the place where the person sought shall be
25
                    found, either to justify his committal for trial if the offense of which
26                  he is accused had been committed in its territory or to prove that he
                    is the identical person convicted by the courts of the requesting State.
27
28
                                                      36
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 47
                                                                     44 of
                                                                        of 49
                                                                           46




 1   See also In the Matter of the Extradition of Sylvester, 2006 WL 6323514, *2 (M.D. PA Feb.
 2   14, 2006).
 3           Black letter California law establishes that the evidence offered in this case could not
 4   “justify his committal for trial if the offense[s] of which he is accused had been committed in
 5   its territory.”34 This is so because “[i]n California, the statute of limitations is jurisdictional.
 6   People v. McGee (1934) 1 Cal.2d 611, 613–614; see generally 1 Witkin & Epstein, Cal.
 7   Criminal Law (2d ed. 1988) § 368, p. 421.)” People v. Lopez, 52 Cal.App.4th 233, 245 (1997)
 8   (parallel citation omitted from quotation). As the McGee court explained: “[i]n criminal cases,
 9   the state, through its legislature, has declared that it will not prosecute crimes after the period
10   has run, and hence has limited the power of the courts to proceed in the matter.” 1 Cal.2d at
11   613.
12           Because the statute of limitations is jurisdictional, “the accusatory pleading must allege
13   facts showing that the prosecution is not barred by the statute of limitations.” Lopez, 52 Cal.
14   App.4th at 245 (citing People v. Crosby, 58 Cal.2d 713, 724 (1962)).
15           Here, the June 2019 Information provided by Canada alleges violations occurring in the
16   1970s, long after California’s six-year statute of limitations had run. See Cal. Penal Code §
17   261. As a result, because the evidence presented is not sufficient to justify Kollmar’s
18   committal for trial in California, the Court must turn aside the Government’s request for
19   jurisdiction. The Government will likely cite to Article Four, and counter that the Canadian,
20   not the Californian, statute of limitations applies to the offenses charged. For the same reasons
21   that the Sylvester Court rejected that argument, so should this Court.
22           In brief, the accused in Sylvester challenged his extradition to Canada under Article 10
23   because “[u]nder Pennsylvania law, to bind an accused over for trial, at a preliminary hearing
24   the Commonwealth must establish a prima facie case as to each element of the crime,
25   including the element that the statute of limitations is not a bar to prosecution for the offense.
26   See Commonwealth v. Bethlehem, 391 Pa. Super 162, 172, 570 A.2d 563 (1989).” In the
27
             34
             Because the Government has not identified any federal analog for the offenses alleged
28   by Canada, this issue must be determined under California law.
                                                  37
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 48
                                                                     45 of
                                                                        of 49
                                                                           46




 1   Matter of the Extradition of Sylvester, 2006 WL at *4. Because the Pennsylvania statute of
 2   limitations had then run for the offenses at issue, the district court found it “impossible for the
 3   Government to meet its burden on the statute of limitations element of the prima facie case,
 4   and therefore he is not extraditable because the Government has not met its probable cause
 5   burden.” Id. at *5.
 6           The Sylvester Court then rejected the Government’s attempted interjection of Article 4
 7   as follows:
                    We find the Government's argument to be flawed. The
 8
                    Government appears to disregard the portion of Article 10(1) of
 9                  the Treaty that requires the evidence be sufficient to bind the
                    accused over for trial “according to the laws of the place where
10                  the person sought shall be found.” Although the Government
                    concedes that the statute of limitations is an element of every
11
                    criminal offense in Pennsylvania, in essence it argues that Article
12                  4 of the Treaty trumps any other applicability of statute of
                    limitations to the extradition proceeding. However, we find that
13                  the Pennsylvania statute of limitations is a necessary element of
                    the prima facie cases for the extraditable crimes, and it is clear
14
                    that the running of the Pennsylvania statute of limitations operates
15                  as a bar to a showing of probable cause on the instant offenses.
                    To find otherwise renders the Treaty language entirely
16                  meaningless.
17
     Id. at *5-6.
18
             The identical reasoning supports the identical relief here. Similar to Pennsylvania,
19
     California requires the prosecution to establish the timeliness of the prosecution’s allegations as
20
21   a requirement to bind the defendant over to trial. In this case, the applicable statute of

22   limitations ran in the 1980s, many decades ago. As a result, the Government has not satisfied
23
     Article 10(1)’s requirements, and the Court should thus deny its request for extradition.
24
     ////
25
     ////
26
27   ////

28   ////
                                                      38
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-4
                                            66-1 Filed
                                                 Filed 06/02/20
                                                       12/12/19 Page
                                                                Page 49
                                                                     46 of
                                                                        of 49
                                                                           46



                                                  CONCLUSION
 1
            For the reasons set forth above, the Court should deny the Government’s request for
 2
     extradition and should dismiss this matter in its entirety.
 3
                                                    Respectfully submitted,
 4
     DATED: December 12, 2019                       COLEMAN & BALOGH LLP
 5
                                                           /s/ E A Balogh
 6                                                  ETHAN A. BALOGH
                                                    235 Montgomery Street, Suite 1070
 7                                                  San Francisco, CA 94104
 8
                                                    Attorneys for Arrestee
 9                                                  DONALD KOLLMAR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      39
